Exhibit 10.63

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT. THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY ASTERISKS IN
BRACKETS [**]. THE CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

EXECUTION COPY

OPERATING SERVICES AGREEMENT

This Operating Services Agreement (“Agreement”, which term shall include any and
all Schedules and Exhibits hereto) is made and entered into as of November 13,
2013 (the “Agreement Date”) and effective as of October 1, 2013 (the “Effective
Date”) by and between Kid Brands, Inc., a New Jersey corporation (“Customer”)
with its corporate headquarters at One Meadowlands Plaza, East Rutherford, New
Jersey 07073, and National Distribution Centers, L.P., a Delaware limited
partnership (“NDC”’) with offices at 1515 Burnt Mill Road, Cherry Hill, New
Jersey 08003.

WHEREAS, NDC provides, among other service offerings, receiving, warehousing,
picking and packing, processing, shipping, transportation management and
inventory management services;

WHEREAS, Customer operates through various operating business units (each, a
“Customer Business Unit”), each with its own product offerings, supplies and
customer base;

WHEREAS, Customer desires to have NDC provide certain third-party logistics
(“3PL”) services for it and its Customer Business Units as provided herein; and

WHEREAS, Customer desires to engage NDC, and NDC agrees to perform the 3PL
services described herein for Customer and its Customer Business Units, pursuant
to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the covenants and agreements set forth below,
Customer and NDC (herein each a “Party” and collectively the “Parties”),
intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------

1. Services.

1.1 Scope of Services. During the Term of this Agreement (as defined below), NDC
shall perform the 3PL services set forth in this Agreement, including but not
limited to those set forth on Schedule 1.1 (the “Services”), in accordance with
(a) the terms of this Agreement, (b) the mutually agreed upon written standard
operating procedures for receiving, warehousing, picking and packing,
processing, shipping, transportation management and inventory management of
Customer’s products and materials at the Facility (the “Standard Operating
Procedures”), attached hereto as Exhibit A, and (c) all reasonable instructions
from Customer, to the extent they are not in direct conflict with any of clauses
(a)-(b) of this Section 1.1. For the sake of clarity, the Services shall include
both ordinary, day-to-day services as well as extra or special projects and
services requested from time to time by Customer or one or more of the Customer
Business Units, as designated on Schedule 1.1; and certain specified 3PL
services may be designated to be performed directly by Customer and/or its
Customer Business Units (such as certain portions of quality control).
Notwithstanding anything to the contrary contained in this Agreement or
elsewhere, during the Term, the Parties will ensure that the Standard Operating
Procedures are regularly reviewed and, upon either Party’s reasonable request,
updated as appropriate or necessary in order to ensure compliance in accordance
with the terms of this Agreement and applicable laws and/or to meet the needs of
Customer or its Customer Business Units under this Agreement; provided, however,
any changes or additions to the Standard Operating Procedures which relate in a
material way to Customer or its Customer Business Units or the Services shall be
subject to the prior written consent of Customer. It is recognized that the
individual Customer Business Units are expected to require Services and Standard
Operating Procedures that may be individual or unique to that particular
Customer Business Unit, and to have requirements or modifications to the
Standard Operating Procedures specific to that Customer Business Unit, which
will be reflected from time to time on Schedule 1.1 and/or Exhibit A. For the
sake of clarity, the Standard Operating Procedures shall also include the
ability of Customer to prioritize and/or delay the provision of various Services
between and among Customer Business Units or within a Customer Business Unit and
on a product by product basis.

1.2 Facility Location; Access and Use.

(a) The Services shall be performed in not less than 515,000 square feet, in the
aggregate, at the buildings identified on Schedule 1.2 (collectively, the
“Facility”). NDC agrees that, unless otherwise agreed to in writing by Customer,
it shall not use the portion of the Facility referred to as “Building 6” for any
purpose other than for the performance of the Services, such that Customer shall
be the sole occupant in Building 6 during the Term. The Parties acknowledge that
the portion of the Facility referred to as “Building 3” is currently utilized
for services provided to a third party and may in the future be utilized to
provide services to other persons (collectively, “Third-Party Services”). NDC
agrees that the portion of Building 3 that is utilized for storage Services
commencing on or around the Agreement Date shall be contiguous space. Further,
NDC shall use commercially reasonable efforts to ensure that there shall be no
comingling of products and goods of such other person with Customer’s Products
(as defined below) while in storage. NDC agrees that it shall maintain the
Facility in first-class working condition at all times during the Term.

(b) NDC shall not make any structural changes to the portions of the Facility
utilized for the Services without providing prior notice to Customer. To the
extent Customer reasonably determines that such proposed structural changes may
disrupt Customer’s operations (including without limitation any adverse effect
on the provision of the Services) or damage the Products, the Parties shall
discuss in good faith the manner in which such changes shall be made so as not
to disrupt Customer’s operations in other than an immaterial way or otherwise
damage the Products.

 

Page 2 of 61



--------------------------------------------------------------------------------

(c) NDC will not permit any third party to have access to the Products and
Customer’s property at the Facility without the prior written approval of
Customer. During the Term, upon request by any authorized employee of Customer,
NDC shall permit any authorized Customer (or Customer Business Unit) employee
(or any of its or their representatives), to visit the Facility or any site
where the Services are performed to access the Products and/or review or observe
the performance of the Services, including for purposes of the audit referred to
in Section 2.5(b) and the inventory accounting referred to in Section 5.1(c),
and shall have access to, and the ability to copy, audit and verify, any data
records and reports in NDC’s possession or under NDC’s custody or control
relating specifically to the Services. In addition, at all times during the
Term, NDC will provide a reasonably appropriate amount of clean, well-lit space
within the Facility for conducting quality control inspections by Customer’s (or
a Customer Business Unit’s) personnel. NDC shall provide access (during normal
business hours and accompanied by an NDC employee) and, upon request, reasonable
adequate work space to Customer’s (including any Customer Business Unit’s)
management team members to inspect the Facility, including but not limited to
the primary 3PL relationship manager for each Customer Business Unit as part of
normal operations.

(d) NDC shall not use, store, maintain, generate, or manufacture any “Hazardous
Material” (as defined below), or permit any of the same to occur, or permit any
Hazardous Materials to leak or migrate, on or about the Facility. The term
“Hazardous Material” for purposes hereof shall mean any flammable items,
explosives, radioactive materials, oil, hazardous or toxic substances, material
or waste or related materials, including but not limited to any materials on
OSHA’s right to know list or any substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”
“regulated substance”, or “toxic substances” now or subsequently regulated under
any applicable federal, state or local laws or regulations, including without
limitation petroleum-based products, paints, solvents, lead, cyanide, DDT,
printing inks, acids, pesticides, ammonia compounds and other chemical products,
asbestos, polychlorinated biphenyls (PCBs) and similar compounds, and including
any different products and materials which are subsequently found to have
adverse effects on the environment, the health and safety of persons, or the
Products; provided, however, that “Hazardous Materials” shall not include
cleaning materials, materials used in the ordinary course of providing the
Services and materials necessary or incidental to the provision of the Services
hereunder.

(e) Customer shall have the right, from time to time during the Term to require
NDC to provide additional space to be utilized for the Services (“Flex Space”),
such requests to be made in increments of 5,000 square feet or more. NDC shall
use its commercially reasonable efforts to provide the Flex Space in vacant
space within Building 3 and contiguous to the portion of Building 3 that is then
being utilized for the Services or, if space in Building 3 is unavailable at the
time of Customer’s request, elsewhere on the Chino campus (and if outside the
Facility, at a storage fee to be mutually agreed upon by the Parties); provided
that prior to allocating Flex Space in other than Building 3, NDC shall discuss
possible alternatives with Customer and use commercially reasonable efforts to
accommodate Customer’s views.

 

Page 3 of 61



--------------------------------------------------------------------------------

(f) NDC hereby grants to Customer a right of first refusal (the “Right of First
Refusal”) with respect to any vacant and unrestricted space located in Building
3 that becomes available during the Term and that a prospective customer (a
“Prospect”) has agreed to utilize (any such space, the “First Refusal Space”).
When NDC has a Prospect interested in leasing any portion of the First Refusal
Space on terms acceptable to NDC during the Term (which terms are to be in NDC’s
sole and absolute discretion), NDC shall give Customer notice (the “Notice”) of
the terms under which NDC is prepared to utilize such First Refusal Space for
such Prospect. Customer shall have five (5) business days after receipt of the
Notice to notify NDC in writing (an “Acceptance Notice”) that Customer will
utilize all of the First Refusal Space specified in the Notice on the terms set
forth therein, otherwise, Customer’s rights with respect to such First Refusal
Space shall terminate. Once Customer delivers an Acceptance Notice, Customer may
not thereafter revoke such exercise and refuse to utilize the First Refusal
Space specified in the Notice on the terms set forth therein. Once NDC has
delivered a Notice with respect to any portion of the First Refusal Space and
Customer has failed to timely exercise its right to utilize the First Refusal
Space by delivering an Acceptance Notice within the required five (5) business
days or Customer has declined its Right of First Refusal, NDC shall have no
obligation to deliver any future Notice with respect to such First Refusal
Space, NDC shall be free to utilize such First Refusal Space for such Prospect
and Customer shall have no priority with respect to such First Refusal Space;
provided, however, if NDC does not utilize such First Refusal Space for the
Prospect for which the Notice was sent on the terms set forth therein, then
Customer’s Right of First Refusal shall again become effective with respect to
such First Refusal Space.

1.3 Start-up Management; Implementation Period.

(a) Commencement of the Services at the Facility shall begin on or around the
Agreement Date, with first inbound Products expected to be received by NDC at
the Facility on or around the Agreement Date.

(b) NDC will utilize a project management team (the “Project Manager”)
reasonably acceptable to Customer in order to facilitate efficiency in the
start-up of the Facility and continuity in Customer’s change in 3PL service
providers. The Project Manager will consult with the Parties and prepare
detailed project plans that incorporate timelines for the start-up and
implementation phase. The Parties will ensure that the Project Manager has
appropriate access to responsible personnel in areas of engineering, operations,
systems and human resources, among others, in order to meet project plan
requirements. Customer shall have the right at any time, in its reasonable
discretion, to require a change of any member of the Project Manager and NDC
shall use its commercially reasonable efforts to replace such member of the
Project Manager, taking into account the considerations noted by Customer, as
promptly as reasonably possible.

(c) Customer (including Customer Business Unit) personnel and representatives
shall have the right on reasonable advance notice, accompanied by NDC personnel,
to visit the Facility during normal business hours to help ensure its readiness
to receive Products and accommodate the Services to be provided hereunder. NDC
shall discuss with Customer any Customer observations or recommendations with
regard to the Facility and, in good faith, shall consider and accommodate any
reasonable suggestions of Customer.

(d) To the extent that any additional services or materials not specifically
contemplated by this Agreement (including the project plans for the start-up and
implementation phase) are requested by Customer or offered by NDC, the Parties
shall negotiate in good faith to agree on the fees or costs associated with such
services or materials; provided, however, that Customer shall pre-pay NDC
certain amounts for start-up costs in accordance with Schedule 1.3(d).

 

Page 4 of 61



--------------------------------------------------------------------------------

1.4 Products.

(a) The Services are to be performed with respect to those goods manufactured,
imported, sold or distributed by Customer, as identified by the categories
listed on Schedule 1.4, as the same may be supplemented from time to time by
Customer to NDC and agreed to by NDC. Such listed goods (as supplemented),
together with such packaging supplies and other items furnished by or on behalf
of Customer (or a Customer Business Unit) to NDC for use by NDC in providing the
Services are collectively referred to herein as the “Products”. Subject to NDC’s
rights as a warehouseman with respect to warehouseman’s liens under applicable
law, Customer (or the Customer Business Unit, as the case may be) shall at all
times be the owner of the Products until title in such Products is transferred
at Customer’s (or the Customer’s Business Unit’s, as applicable) direction.

(b) In providing the Services hereunder, it may be necessary from time to time
for NDC to purchase packaging supplies and other items from a third party. In
this case, prior to placing an order for such supplies or other items, NDC shall
provide to Customer a price quote indicating the quantity and specification of
such supplies or other items, the cost and the vendor (each a “Supplies
Proposal”). Customer shall have the right, upon receipt from NDC of each
Supplies Proposal, to either (i) authorize NDC to confirm such Supplies Proposal
with the vendor, in which case NDC shall promptly place the Supplies Order for
delivery at the Facility and Customer shall purchase from NDC the supplies or
other items that are the subject of such Supplies Proposal at the cost paid by
NDC, plus 10%, in accordance with NDC’s monthly invoice practices hereunder, or
(ii) furnish, or cause to be furnished, to NDC at the Facility, at Customer’s
own cost, packaging supplies and other similar items, for use by NDC in
providing the Services hereunder. All such supplies, whether acquired as a
result of (i) or (ii) above, shall be used solely in connection with the
Products and for Customer’s benefit.

1.5 NDC Equipment. In order to provide the Services, NDC shall dedicate,
purchase or lease such equipment and related items (the “NDC Equipment”) as is
necessary to satisfy the provisions of this Agreement. NDC shall at all times be
considered the owner or lessee of the NDC Equipment and be responsible for the
maintenance thereof.

1.6 Operating Parameters. The Services shall be designed based on the type and
mixture of Products, and the volume and other key operating assumptions set
forth on Schedule 1.6 (the “Operating Parameters”). It is recognized that the
Operating Parameters and Services may require modification from time to time,
which would be effected by amending Schedule 1.1 or 1.6, as applicable and
appropriate. It is acknowledged and agreed by the Parties that the operating
practices as in effect as of the Agreement Date with respect to the sizes of
outbound cartons and pallets shall not be modified during the Term without the
consent of Customer.

 

Page 5 of 61



--------------------------------------------------------------------------------

1.7 Personnel Assigned to Services. The Services shall be performed by NDC under
the direction of such person as shall be reasonably agreed to in writing by
Customer. Subject to the further provisions of this Section 1.7 and to NDC’s
final determination, made in good faith, as to the need for and the capabilities
of an individual, NDC agrees that it shall interview and will use its
commercially reasonable efforts to hire existing Customer (or Customer Business
Unit, as applicable) warehousing employees located near or around the Facility,
at NDC’s discretion. Without limiting the foregoing, NDC agrees that persons
dedicated to performing the Services shall initially include not less than
(a) 30% of persons who are existing NDC employees, each of whom has reasonably
adequate prior experience in providing Services to a business with a product
line similar to Customer’s product lines (“NDC Seasoned Employees”), or (b) 35%
(collectively) of NDC Seasoned Employees and persons who, prior to the Agreement
Date, were existing employees of Customer (or a Customer Business Unit, as
applicable). During the Term, Customer shall have the right to consent to the
appointment of any individual in a management position in respect of the
Services (which consent shall not be unreasonably withheld) and recommend the
removal of any NDC personnel providing the Services under this Agreement, which
recommendation NDC shall consider in good faith.

1.8 Security. The security requirements at the Facility are set forth on
Schedule 1.8.

1.9 Performance Measurements. In providing the Services, NDC shall at all times
during the Term comply with the key performance measurement requirements set out
in Schedule 1.9 hereto (“KPIs”) and incorporated into and made a part of this
Agreement by reference, as such KPIs may be revised by mutual agreement of the
Parties from time to time. In the event that NDC fails to satisfy any KPIs, in
addition to any other rights available to Customer hereunder, NDC shall
cooperate with Customer to remedy such shortfall and the Parties shall agree on
any appropriate actions necessary to alleviate the unsatisfactory performance.
It is recognized and agreed that certain additionally added Products, under
certain circumstances determined by Customer and NDC, may require additional
KPIs.

1.10 Periodic Business Meetings and Improvement Process. NDC and Customer shall
conduct business review meetings (which shall include such representatives of
the Customer Business Unit(s) as may be designated by Customer), not less than
once every month for the first twelve months from the Effective Date and, once
every calendar quarter for the remainder of the Term thereafter, to review and
assess the operational performance of NDC, including the KPIs, any additional
modifications or enhancements to the activities or functions of the Parties, the
number and level of employees providing the Services, and any other matters that
relate to the business relationship contemplated by this Agreement, all with a
view to improving efficiencies in delivering the Services, including with
respect to achieving continually better results for Customer under the KPIs. All
such meetings and discussions shall take place at a mutually agreeable time and
place, and be subject to the provisions of this Agreement unless otherwise
mutually agreed. Each Party agrees to cooperate in good faith in the development
and installation of methodologies, processes, equipment and software, as well as
overall management techniques, all aimed at increasing efficiency and improving
operating and cost metrics in respect of the Services provided under this
Agreement. The Parties will discuss in good faith the cost savings achieved as a
result of the foregoing, with any such cost savings after the cost of capital
investments required of NDC being split in such proportions as the Parties shall
mutually agree in good faith, through an appropriate amendment to Schedule 2.1.

 

Page 6 of 61



--------------------------------------------------------------------------------

2. Charges for Storage, Handling and Operating Costs; Payment and Records.

2.1 Fees. All fixed and variable fees, rates and charges (collectively, the
“Fees”) are specifically described in Schedule 2.1 hereto. The Fees shall not be
adjusted during the Term, except as specifically provided in this Agreement.

2.2 Consumer Price Index Changes. The base variable rates set forth on
Schedule 2.1 that are expressed in dollars (but not percentages) will be
adjusted annually to reflect increases in the Consumer Price Index for All Urban
Consumers, U.S. City Average, for all items, 198284=100, published by the United
States Department of Labor on its website at http://www.bls.gov/cpi (the
“CPI-U”); provided, however, that such annual adjustment shall be an upward
adjustment only; provided, further, that such annual adjustment shall not exceed
3.5%. The adjustment will be effective on the first day of the month following
the publication by the United States Department of Labor after each one-year
anniversary of the Effective Date. By way of example only, if the Effective Date
is January 1, 2013, the adjustment would be effective on February 1, 2014
following publication of the CPI-U on or about January 15, 2014. Each of the
base variable rates set forth on Schedule 2.1 will be multiplied by the percent
increase in the CPI-U during each prior twelve-month period (for purposes of
such calculation, the fees will be the fees set forth on a revised Schedule 2.1
provided to Customer on an annual basis). If publication of the CPI-U ceases, or
if the CPI-U otherwise becomes unavailable or is altered in such a way as to be
unusable, the Parties will agree on the use of an appropriate substitute index
published by the Bureau or any successor agency. For the avoidance of doubt, the
CPI-U adjustment shall not apply to any fixed-costs items, management fees or
racking.

2.3 Operating Parameters or Scope of Service Changes.

(a) If, during the Term, any or all of the key operating assumptions set forth
on Schedule 1.6 are or become materially inaccurate or incorrect and, as a
result, (i) with respect to Customer, there is a material increase in variable
fees paid by Customer or (ii) with respect to NDC, such inaccurate or incorrect
assumptions have a negative financial effect on NDC’s operations with respect to
the Services provided hereunder, then such affected Party may request a Fee
adjustment(s) (whether an increase or decrease) in writing to the other Party,
and the Parties shall discuss in good faith the extent, if any, of such
adjustment as promptly as possible.

(b) Any Fee adjustment agreed by the Parties pursuant to subparagraph (a) above
shall be reflected in an amendment to the Agreement, dated and signed by each
Party.

2.4 Invoices and Payment. NDC shall invoice Customer separately for each of
fixed storage and variable handling services rendered, with separate invoices
being prepared for and delivered to each Customer Business Unit, and will
provide such supporting documentation for the invoiced amounts as Customer or
the applicable Customer Business Unit may reasonably require. All payments with
respect to fixed storage rates shall be due in advance on or before the first
day of the calendar month in which Services are provided. All payments with
respect to variable handling services provided will be invoiced on a weekly
basis and be payable by Customer within thirty (30) days from the invoice date.
All Fees shall be billed and paid in U.S. Dollars to a U.S. bank specified in
the applicable invoice in accordance with this Section 2.4. Notwithstanding the
foregoing, in the event that Customer is deemed Insolvent (as provided in
Section 3.3), Customer shall be required to make advance payment for all
Services to be provided hereunder.

 

Page 7 of 61



--------------------------------------------------------------------------------

2.5 Books and Records.

(a) NDC shall prepare, maintain and keep current complete and accurate books of
account and records (including the originals or copies of documents supporting
entries in the books of account) covering all transactions relating to this
Agreement, including without limitation the records and reports generated by the
WMS (as defined below). The Fees required to be paid hereunder shall be
supported by appropriate documentation delivered to Customer or a Customer
Business Unit simultaneously with the delivery of the invoices referenced in
Section 2.4.

(b) Customer’s (or Customer Business Unit’s, as applicable) representatives may,
at Customer’s sole cost and expense, from time to time during regular business
hours during the Term and for one (1) year thereafter, no more frequently than
twice per calendar year, audit NDC’s books of account and records and examine
and copy all documents and materials (or specific portions thereof) in each case
specifically relating to the Fees and Services, including performance of each of
the KPIs as provided in Section 1.9; provided that any such audit shall be
conducted at such time and in such manner so as to minimize disruption to NDC
and its operations. NDC will provide Customer and its auditors and inspectors
with reasonable access to NDC’s management and personnel, as well as internal
and external auditors, and any records for the purpose of performing audits or
inspections of NDC’s charges for Services, compliance with policies and
procedures, and to enable Customer (and its Customer Business Units), in
Customer’s sole discretion, to close its books on a quarterly basis and report
its financial results of operations. NDC shall certify that it is providing
copies of all pertinent information and documents in its records that are stored
on any networks, computers or data centers utilized by NDC. NDC’s said books of
account, records and documents shall be maintained for at least six (6) years
(or such longer period as required by law) after the end of the financial period
to which they relate and through the completion of any audit commenced prior to
the end of such six-year (or longer) period. If in connection with any audit of
NDC’s books and records Customer determines that any of the Fees charged
exceeded the amount that should have been paid, Customer shall provide NDC with
written notice of such determination and the basis of such determination. If NDC
agrees with Customer’s determination, an appropriate credit shall be given or
payment made to Customer (at Customer’s option) in the amount of such excess. If
NDC does not agree with Customer’s determination, the Parties shall use
commercially reasonable efforts to resolve the dispute in good faith and as
promptly as possible. In any event, if the discrepancy is 5% or more of the
amount actually paid for the subject period, NDC promptly shall reimburse
Customer for the actual out-of-pocket cost and reasonable expenses of the audit.

(c) For the avoidance of uncertainty, Customer’s right to audit contemplated by
Section 2.5(b) shall not preclude Customer’s personnel from conferencing or
meeting with NDC’s personnel, after reasonable notice, from time to time during
the Term, regarding a specific invoice or invoices or billing practices and
procedures in general.

 

Page 8 of 61



--------------------------------------------------------------------------------

2.6 Disputed Invoices. In the event of a good faith dispute regarding any Fees,
Customer shall pay the Fees that are not in dispute and shall provide written
notice of the dispute within thirty (30) days of receipt of NDC’s invoice. Such
notice shall include an explanation of the disputed portion of the Fees, the
basis of the dispute and a proposed resolution. The Parties shall use
commercially reasonable efforts to resolve all disputes in good faith and as
promptly as possible. This provision shall not in any way negate Customer’s
right to dispute a Fee after its completion of an audit referred to in
Section 2.5(b).

2.7 Late Payment Charge. If Customer fails to make payment of the Fees when due,
Customer shall pay to NDC a late payment charge at the rate of one percent
(1.0%) of such Fees per month, computed pro rata on a daily basis based on a
30-day month, from the date such overdue Fees were due; provided, however, that
no such late charge shall be owing with respect to any portion of an invoice
disputed by Customer in good faith, even if later determined to be owed by
Customer.

3. Term and Termination.

3.1 Term. The initial term of this Agreement will commence on the Agreement Date
and continue through the date which is sixty-five (65) calendar months from the
Effective Date, unless earlier terminated as provided in this Section 3;
provided, however, that the term of this Agreement automatically shall be
extended for successive twelve (12)-month periods (up to an additional five
(5) years) unless either Party provides written notice to the other Party not
later than one hundred twenty (120) days prior to the end of the then-current
term of its desire to terminate this Agreement. The initial term, as it may be
extended by any renewal term(s), is referred to herein as the “Term.”

3.2 Termination for Cause.

(a) Termination by NDC.

(i) In addition to any other right or remedy available to NDC hereunder, at law
or in equity, NDC shall have the right to terminate this Agreement upon thirty
(30) days’ prior written notice to Customer and the applicable Customer Business
Unit if Customer (or one of its Customer Business Units) fails to pay any Fees
that are not in dispute within ten (10) days after receipt of written notice
thereof.

(ii) NDC shall have the right to terminate this Agreement upon one hundred
twenty (120) days’ prior written notice to Customer and the applicable Customer
Business Unit if NDC determines, in its reasonable discretion, that the Parties
are unable to mutually agree upon an appropriate Fee adjustment under
Section 2.3(a) above that is requested by NDC.

(b) Termination by Customer.

(i) Customer shall have the right to terminate this Agreement upon one hundred
twenty (120) days’ prior written notice to NDC if Customer determines, in its
reasonable discretion, that the Parties are unable to mutually agree upon an
appropriate Fee adjustment under Section 2.3(a) above that is requested by
Customer.

 

Page 9 of 61



--------------------------------------------------------------------------------

(ii) In addition to any other right or remedy available to Customer hereunder,
at law or in equity, Customer shall have the right to terminate this Agreement
on ninety (90) days’ prior written notice to NDC if NDC:

(1) breaches any of its obligations hereunder which Customer determines to be
material; and

(2) does not cure or correct such breach within sixty (60) days of receipt of
such notice.

Notwithstanding the foregoing, the following defaults shall have no cure period,
may not be cured by NDC if in default and the notice of termination may be
effective when delivered to NDC by Customer: gross negligence; gross
mismanagement; willful failure to ship Products at any time after five days’
written notice without good reason; felony violations of the law or its
equivalent; or if NDC should, in any instance, attempt to sell, assign, delegate
or transfer any of its rights and obligations under this Agreement other than to
an affiliate or related entity without having obtained Customer’s prior written
consent thereto.

3.3 Termination for Insolvency; Bankruptcy. Notwithstanding anything contained
in this Agreement to the contrary, either Party may immediately terminate this
Agreement or request that a party make advance payments for services in the
event that such other Party is adjudicated bankrupt, is determined to be
insolvent, files a voluntary petition in bankruptcy, makes an assignment for the
benefit of creditors or seeks protection against creditors under any applicable
federal or state laws, or if there is a commencement of any bankruptcy,
insolvency, receivership or other similar proceeding against the other Party
that is not dismissed or stayed within ninety (90) days after such filing (in
each case, “Insolvent”).

3.4 Effect of Termination. The expiration or termination of this Agreement shall
not relieve or release either Party from any right, liability or obligation that
accrued under the law or the terms of this Agreement prior to the date of such
expiration or termination.

3.5 Rights of Parties upon Termination.

(a) Upon expiration of this Agreement or its termination for any reason:

(i) NDC shall return to Customer (or at Customer’s option, a Customer Business
Unit), at the Facility, all inventory, pallets, package materials and other
items owned by Customer, in the same condition as originally provided, ordinary
wear and tear excepted.

(ii) NDC shall return to Customer and immediately cease all use of confidential
information (as provided in Section 7.4 below) furnished by Customer.

(iii) NDC shall return to Customer all records, reports and documentation
related to Customer (and any Customer Business Unit) or the Services in NDC’s
possession; provided, however, NDC may keep a copy as confidential and
proprietary information subject to Section 7.4 below.

 

Page 10 of 61



--------------------------------------------------------------------------------

(iv) Within ten (10) calendar days of such termination or expiration of this
Agreement, NDC shall release to Customer all Customer data via an electronic
data interchange or file transfer protocol (EDI or FTP, respectively),
electronic copy (in a format reasonably requested by Customer) and/or hard copy.
If any Customer data is withheld by NDC in violation of this Section 3.5(a)(iv),
NDC agrees that Customer will have no adequate remedy at law and will be
entitled to immediate equitable relief, without bond and without the necessity
of showing actual money damages. Further, NDC agrees that if Customer’s data is
withheld by NDC and not returned within ten (10) calendar days of any
termination of this Agreement, Customer will not be liable to make any payments
pursuant to Section 3.4 above or Section 3.5 until such time as Customer
receives its data.

(v) To the extent this Agreement is terminated prior to the end of the Term (as
set forth in Section 3.1 above) exclusively pursuant to Section 3.2(b)(ii), in
addition to any other rights or remedies available to Customer hereunder or at
law or in equity, Customer shall be entitled to receive from NDC, upon the date
of such termination, an amount equal to (i) the aggregate amount of the pre-paid
start-up cost (as per Schedule 1.3(d)), that have been paid by Customer through
the date of termination less (ii) the product of $25,000 multiplied by the
number of full months elapsed since the Effective Date. Such amount shall be
paid to Customer in repayment of the start-up costs paid by Customer in
accordance with Schedule 1.3(d), and such repayment to Customer shall not be
used to offset any damages to Customer as a result of NDC’s breach hereunder.

(b) Breach or Default by Customer . Customer acknowledges that in order to
provide the Services, NDC has purchased certain racking equipment identified on
Schedule 1.5 (the “Purchased Racking Equipment”) and committed time and
resources and made other expenditures with respect to the start-up of the
Services. The Parties also acknowledge and agree that all NDC Equipment other
than the Purchased Racking Equipment is being repurposed after use by a former
customer of NDC and is being so repurposed at no cost to NDC or Customer. In
consideration of the foregoing, upon the termination of this Agreement prior to
the end of the initial sixty-five (65) calendar month Term (as set forth in
Section 3.1 above), Customer shall either: (i) purchase the Purchased Racking
Equipment, free and clear of all liens and encumbrances, for the undepreciated
value (based on a 10-year straight-line amortization schedule) (“Book Value”) of
the Purchased Racking Equipment at the time of termination or expiration;
(ii) request that NDC sell the Purchased Racking Equipment for the benefit of
Customer; or (iii) request that NDC analyze and assess in good faith whether
some or all of the Purchased Racking Equipment could be utilized elsewhere.
Customer shall be responsible for all necessary costs incurred by NDC relating
to the transactions contemplated by this Section 3.5(b), including (but not
limited to) commissions, taxes, transportation and handling costs and finance
cost or carrying cost of such Purchased Racking Equipment from the date of
termination or expiration to the date of sale. If Customer requests NDC to sell
the Purchased Racking Equipment, then NDC shall use commercially reasonable
efforts to sell the Purchased Racking Equipment within one hundred twenty
(120) days of such request. If NDC is unable to sell the Purchased Racking
Equipment within such one hundred twenty (120) day period, or if NDC is only
able to sell the Purchased Racking Equipment for an amount less than Book Value,
then Customer, at its option, shall be obligated to either purchase the
Purchased Racking Equipment at the Book Value at the time of termination or
expiration, or reimburse NDC for the difference between Book Value and the sales
price at the time of termination or expiration. Customer shall pay any such
amounts within fifteen (15) days of receipt of NDC’s invoice.

 

Page 11 of 61



--------------------------------------------------------------------------------

4.Representations and Warranties.

4.1 NDC represents and warrants to Customer, and covenants with Customer, as
follows:

(a) Authority. NDC has full corporate power and authority to enter into and
perform its obligations under this Agreement and there is no contract,
agreement, promise or undertaking that would prevent the full corporate
execution and performance by it of this Agreement, and the persons executing
this Agreement on behalf of NDC are duly authorized to do so and have the
authority to bind NDC.

(b) Compliance With Laws. NDC will comply with all applicable federal, state and
local laws, rules, regulations, statutes, ordinances, codes and regulatory
policies in effect, and any applicable judicial or administrative interpretation
thereof, in performing Services (including, but not limited to, building
standards, land use and zoning; safety, health and fire prevention;
employment-related laws with respect to NDC’s employees; the Occupational Safety
and Health Act (OSHA); and the Fair Labor Standards Act (FLSA)). NDC has all
franchises, licenses, permits and other similar authority necessary or desirable
to perform its obligations hereunder, including but not limited to the provision
of the Services.

(c) NDC Personnel. NDC’s employees performing the Services shall have the
necessary training, experience and skills required to perform the Services and
the responsibilities of the position to which such employees are assigned. The
number and level of employees dedicated to providing the Services are sufficient
and appropriate to enable NDC to perform the Services required of it hereunder,
consistent with Customer’s currently conducted and planned business operations,
as disclosed to NDC; and, in NDC’s reasonable good faith judgment, are the
proper number and level of employees. All employees performing Services shall be
solely employed or contracted for by NDC and shall not be considered to be
jointly employed by Customer.

(d) Facility and Expansion. The Facility shall be in first class operating
condition, neat, and broom clean as of the Agreement Date, and each portion of
the premises, including, but not limited to, signs, windows, appurtenances,
shall be in good physical condition. The Facility can accommodate the requested
Products and Services required for Customer’s currently conducted and planned
business operations, as disclosed to NDC. NDC has obtained and will maintain
throughout the Term, all necessary licenses, permits, and other regulatory
approvals to operate the Facility to accomplish the purposes of this Agreement.
It is recognized that Customer intends to significantly expand its business
operations and sales, and in connection therewith, NDC shall comply with the
terms of Sections 1.2(e) and 1.2(f).

(e) Equipment. The NDC Equipment and all information technology related to the
provision of the Services will be maintained in good working condition by NDC
sufficient and appropriate to enable NDC to perform the Services required of it
hereunder. NDC will provide Customer with the records of maintenance and repair
of NDC Equipment upon request by Customer.

 

Page 12 of 61



--------------------------------------------------------------------------------

(f) Health & Safety. NDC shall keep the Facility equipped with appropriate
health and safety equipment and products for the health, safety and well-being
of personnel therein, including such equipment and products as may reasonably be
requested by Customer. NDC shall, in conjunction with Customer, develop,
implement, continually maintain and improve a formal and written health and
safety practices and compliance program at the Facility; it being understood and
agreed that NDC shall consider and accommodate any reasonable suggestions of
Customer in connection with the foregoing. It is further understood and agreed
that the Parties intend that the standards for health and safety practices and
compliance at the Facility shall at all times meet or exceed the mandatory
occupational safety and health standards as required by applicable law. NDC will
conduct reviews of its health and safety practices and compliance programs and
provide Customer with the results of those reviews in writing upon request by
Customer.

(g) Disaster Recovery Plan. NDC has provided Customer with a copy of the
disaster recovery plan for the Facility.

(h) Financial Wherewithal. NDC has furnished to Customer the audited financial
statements of NDC for each of its two most recent fiscal years. Since the date
of the most recent balance sheet of NDC delivered to Customer, there has
occurred no materially adverse change in the financial condition, operations,
business or prospects of NDC. NDC has, and during the Term will continue to
have, the financial and technical capability and wherewithal to meet its
financial and technical obligations under this Agreement.

4.2 Customer represents and warrants to NDC, and covenants with NDC, as follows:

(a) Authority. Customer has full corporate power and authority to enter into and
perform its obligations under this Agreement and there is no contract,
agreement, promise or undertaking that would prevent the full corporate
execution and performance by it of this Agreement, and the persons executing
this Agreement on behalf of Customer are duly authorized to do so and have the
authority to bind Customer.

(b) Compliance With Laws. Customer agrees that in the performance of its
obligations under this Agreement, Customer will comply with applicable laws,
rules, regulations of governmental authorities in connection therewith and will
not request that NDC provide Services that would cause, directly or indirectly,
a violation of any laws, rules or regulations.

(c) Financial Wherewithal. Since the date of the most recent fiscal year-end
balance sheet of Customer, there has occurred no materially adverse change in
the financial condition, operations, business or prospects of Customer. Customer
has, and during the Term will continue to have, the financial capability and
wherewithal to meet its financial obligations under this Agreement.

 

Page 13 of 61



--------------------------------------------------------------------------------

5. Inventory; Shrinkage; Reconciliation.

5.1 Inventory.

(a) Records; Reports. NDC shall maintain complete records on NDC’s warehouse
management system (the “WMS”) of the Products received by NDC showing quantities
received, inventoried, shipped, on hand, damaged or lost Products and any
reports required by the Standard Operating Procedures, as well as any other
detail as reasonably directed by Customer. The Parties agree that the WMS shall
be the book of record for the purposes of this Agreement. NDC shall provide to
Customer (and Customer Business Units) reports on the foregoing as described in
Exhibit B.

(b) Physical Inventory and Cycle Counts. At least once annually as requested by
Customer in writing, NDC shall conduct a physical inventory at Customer’s
expense. In addition, NDC shall conduct full cycle counts each calendar quarter
at NDC’s expense. Unless otherwise specified by Customer in writing, such
physical inventory shall be done with respect to each item included in the
product line. NDC will conduct additional physical inventories or cycle counts
as may be reasonably requested by Customer, upon thirty (30) days’ prior written
notice to NDC, and at Customer’s expense. The results of all physical inventory
counts by NDC shall be reported to Customer (and Customer Business Units)
immediately upon completion. Customer may conduct additional physical
inventories at its expense at any time upon fifteen (15) days’ prior written
notice to NDC.

(c) Inventory Accounting. Customer’s (including Customer Business Unit’s) duly
authorized representatives (and third party lenders) shall have the right to be
present at any physical inventory and, upon reasonable notice, shall have the
right to visit, observe, and inspect the Facility, the Products and to inspect
inventory records during NDC’s normal business hours at such times and on such
dates as are mutually agreed to by the Parties. In addition to the rights
provided in Section 2.5(b), Customer may, no more than once per calendar year,
during the Term and for one (1) year after expiration or termination, upon prior
notice, audit NDC’s relevant business records, policies and procedures and
security systems to confirm the Services, inventories and any handling of the
Product; provided, however, upon the request of Customer’s lender(s) or internal
or external auditors, Customer or its representatives shall be permitted such
additional inventory audits and/or inspections as are so requested, at
Customer’s sole cost and expense. NDC will provide Customer and its auditors and
inspectors with reasonable access to NDC’s management and personnel and any
relevant records (including copies of all pertinent information and documents in
its records (or specific portions thereof) that are stored on any networks,
computers or data centers utilized by NDC) for the purpose of performing audits
or inspections of NDC’s compliance with policies and procedures, inventories and
compliance with the terms of this Agreement.

5.2 Reconciliation.

(a) After NDC has completed an initial physical inventory or complete cycle
count of all Products, inventory shortages or overages shall be determined by
netting the dollar amount of shortages and overages across all commodity
groupings of Products at the time of the quarter-end physical inventory or the
quarter-end cycle count reconciliation (as further set forth in the Standard
Operating Procedures) (“Final Cycle Count Reconciliation”).

 

Page 14 of 61



--------------------------------------------------------------------------------

(b) If as a result of such counts there are net shortages for unaccounted
Products, then NDC shall be liable for such shortages in accordance with the
provisions of Sections 5.3 and 6.

5.3 Shrinkage Allowance. Customer acknowledges that some damage or loss to
Customer’s Products at the Facility may occur during the performance of the
Services. Accordingly, Customer agrees that NDC shall be entitled to the annual
damage and shrinkage allowance of one-tenth of one percent (0.1%) of Customer’s
inventory (valued at wholesale price) based on the variance between actual
physical count and perpetual system inventory at the time of annual physical
inventory taking (the “Shrinkage Allowance”), which must be exceeded prior to
NDC being liable for any damage, loss or shortages of Customer’s Products,
provided NDC has followed in all material respects the Standard Operating
Procedures and the security requirements set forth on Schedule 1.8. In the event
the Standard Operating Procedures or security requirements are not followed in
all material respects, then NDC shall be responsible for all damage and loss of
Products at the Facility. If NDC learns of any loss or damage to Product and/or
property in the Facility, NDC will immediately notify Customer of such fact and
request instructions, and any related claims by Customer shall be made in
accordance with Section 6.1(d), and shall be supported by reasonably detailed
copies of documentation of the wholesale price for the damaged items.

6. Responsibility for Loss of or Damage to Products, the Customer Facility.

6.1 Products.

(a) Loss of or Damage to Products. Subject to the provisions of Section 5.3 and
to the limitations set forth in this Section 6.1, NDC shall be responsible for
the “Replacement Cost” (defined as Customer’s actual fully loaded wholesale cost
of the lost or damaged Products at their pre-loss condition, plus shipping and
handling costs less salvage value, if any) of lost or damaged Products at the
Facility, or otherwise under its exclusive care, custody and control.

(b) Limitation of Liability for Loss or Damage to Products. NDC’s maximum
liability to Customer arising out of or related to loss or damage to Products
(“Product Losses”) shall not exceed ten million dollars ($10,000,000) per
occurrence (“Limit”). The Parties, which are both sophisticated commercial
organizations negotiating at arm’s length, jointly acknowledge and agree they
have negotiated a commercially reasonable Limit that is not unreasonably
disproportionate to the value of the Products and the Fees charged and that
reasonably reflect the Parties’ respective business interests. In the event
Customer desires in its reasonable discretion for NDC’s liability for Product
Losses to exceed the Limit, then Customer may request, in writing, that NDC
obtain additional protection in excess of the Limit, the additional cost for
which will be borne by and the sole responsibility of Customer. Customer
understands the issuance of such excess coverage is subject to NDC’s insurer’s
approval.

 

Page 15 of 61



--------------------------------------------------------------------------------

(c) Exceptions to Liability. Notwithstanding anything contained in this
Agreement to the contrary, NDC shall not be liable for any loss or damage to the
Products: (i) occurring prior to or subsequent to NDC’s care, custody and
control of the Products (which shall commence when NDC accepts receipt of such
Products and shall terminate when such Products are placed with a carrier for
shipment); (ii) attributable to or otherwise caused by NDC’s performance of
Services specifically instructed by Customer’s authorized representatives;
(iii) that is within the Shrinkage Allowance set forth in Section 5.3;
(iv) attributable to or otherwise caused by any defects in the manufacturing or
packaging or inherent vice of Products; (v) attributable to or otherwise caused
by the acts or omissions of transportation service providers; (vi) attributable
to concealed damage; or (vii) attributable to or otherwise caused by the
negligence or intentional misconduct of Customer or any of its employees, agents
or subcontractors.

(d) Claims. Subject to the exceptions and limitations set forth in this
Section 6, all claims for Products lost or damaged at the Facility must be made
in writing no later than: (i) one hundred twenty (120) days after Customer
receives the results of the year-end physical inventory or the Final Cycle Count
Reconciliation; or (ii) one hundred twenty (120) days after a senior officer of
Customer has actual knowledge of any such loss or damage, whichever occurs
first. Such written notice shall contain facts sufficient to identify the
Products involved, assert liability for alleged loss or damage and make claim
for the payment of a specified or determinable amount of money. NDC, or its
insurer, shall have the right to inspect any damaged Product and agree to such
damage.

7.Covenants.

7.1 Product Information Data. Customer Business Units shall timely: (a) inform
NDC of and provide NDC with the most current and pertinent information
concerning special characteristics, if any, of such Unit’s Products, including
(but not limited to) safety and health information, toxicological information,
applicable environmental data, material safety data sheets (MSDS), labeling and
transportation information and the procedures known to or developed by the
Customer or Customer Business Unit with respect to the receiving, storing,
handling, shipping, transporting and/or disposing of the Products (the “Product
Information Data”); and (b) furnish NDC with all correct and proper information
and instructions to permit NDC to prepare Products for shipment, including
shipping papers and certifications, in a manner which conforms such shipments
with all applicable governmental regulations. Customer (and its Customer
Business Units, as applicable) appoints NDC as its agent for the purposes of
preparing the shipments and signing the certifications and shipping papers
covering the shipment.

7.2 Removal and Disposal of Products. Damaged or unsalable Products are to be
removed from the Facility as provided in the Standard Operating Procedures.
Waste generated from the Products shall be disposed of by NDC.

7.3 Shipment of Products. Customer shall not ship or cause Products to be
shipped to NDC as consignee. If Products are shipped with NDC as the named
consignee, then Customer shall notify the carrier in writing prior to shipment
that the named consignee is a warehouseman and that NDC has no beneficial title
or interest in the Product.

 

Page 16 of 61



--------------------------------------------------------------------------------

7.4 Confidentiality and Nonsolicitation.

(a) Confidential Information. NDC acknowledges that material and information
which NDC may acquire about Customer’s Products, volume, customers, pricing,
procedures and processes, and any other information that is generally not in the
public domain and acquired by NDC as a result of this arrangement with Customer,
are considered by Customer to be proprietary and confidential. Customer
acknowledges that material and information which Customer may acquire about
inventory management software programs owned or licensed by NDC, including (but
not limited to) the WMS, staffing methods, financial or other accounting
systems, Fees and NDC’s other procedures and processes relating to the Services
being provided hereunder, are considered by NDC to be proprietary and
confidential. Each Party agrees that all such information acquired by the other
hereunder shall be held in confidence, and neither Party shall reveal or use any
such information without the other Party’s prior written consent. Each Party
shall disclose such information or material only to those who have reasonable
need to know the same in connection with the performance of this Agreement, and
the Parties agree to protect the information with the same degree of care that
each Party employs for the protection of its own confidential and proprietary
information of a similar nature, but not less than reasonable care. Each Party
shall be responsible for any violation of this provision by any of its
employees, agents or representatives. Neither Party shall have any obligation,
however, to preserve the confidentiality of any such information that: (i) is in
the public domain or generally available to the public; or (ii) was in the
possession of or disclosed to the other prior to the date hereof, free of any
obligation to keep the same confidential; or (iii) is lawfully acquired by the
other from a third party under no obligation of confidentiality to the other
Party; or (iv) a Party is obligated under law or court order to disclose;
provided, however, the Party required to so disclose shall give prompt written
notice thereof to the other.

NDC acknowledges that it is aware (and that its employees, agents and
representatives who provide Services or are otherwise apprised of the matters
which are the subject of this Agreement have been or will be advised) that the
United States securities laws prohibit any person or entity in possession of
material non-public information relating to a company from purchasing or selling
securities of such company or from communicating such information to another
person under circumstances under which it is reasonably foreseeable that such
person is likely to purchase or sell such securities. NDC shall use reasonable
good faith measures to prevent any such violation of the securities laws.

(b) Personnel. Customer and NDC acknowledge and agree that the personnel
employed by each in the performance of, or in connection with, the activities of
the Parties contemplated by this Agreement are important assets of the
respective companies (and, in the case of Customer, the Customer Business
Units). Accordingly, except as otherwise specifically provided herein, at all
times during the Term and for a period of one (1) year thereafter, neither
Party, without the prior written consent of the other and except by general
advertisement, shall directly or indirectly solicit the employees or the
officers of the other (or of any of their subsidiaries or their affiliates) for
employment by them or any of their affiliates or subsidiaries.

 

Page 17 of 61



--------------------------------------------------------------------------------

(c) Remedies. NDC and Customer further agree and acknowledge that a monetary
remedy for a breach of this Section 7.4 may be inadequate and that such breach
may cause each of the Parties irrevocable harm. In the event of a breach of the
provisions of this Section 7.4, each of the Parties will be entitled, without
the posting of a bond and in addition to any monetary damage it may subsequently
prove, to seek temporary and permanent injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions. The
provisions of this Section shall survive the termination of this Agreement.

7.5 Business Standards. Customer is firmly committed to ethical business
practices, and expects its vendors to share that commitment. NDC shall sign and
comply with Customer’s Vendor Code of Conduct, a copy of which is attached
hereto as Exhibit C, and shall insure that all of its employees performing
Services for Customer comply with NDC’s employee code of conduct and are aware
of, and comply with, the Customer’s Vendor Code of Conduct.

8.Indemnification.

8.1 General Indemnification. Each Party hereto (the “Indemnitor”) shall
indemnify, defend and hold harmless the other Party and any affiliated and
controlling entities of such Party and their directors, employees and officers
(the “Indemnitee”) from and against all liabilities, claims, suits, demands,
appeals, actions, assessments, fines, judgments, orders, investigations, civil
penalties or demands of any kind, including costs and expenses (including
reasonable attorneys’ fees) (“Claims”) from third parties for injury to or death
of any person or damage to or loss of real property and improvements thereon or
tangible personal property to the extent caused by or resulting from such
Party’s negligent acts or omissions, or those of its employees, agents or
representatives, except to the extent (and then only to the extent) caused by
the negligent acts or omissions of Indemnitee. Notwithstanding anything
contained in this Agreement to the contrary, the indemnification obligations
contained in this Section 8.1 shall not apply to any loss or destruction of or
any damage to Products as set forth in Section 6.1, which shall be governed by
the provisions of Section 6.1.

8.2 Indemnification Procedure. The Indemnitee shall provide prompt written
notice of any Claim (“Notice”) for which indemnification is sought, tender
defense or settlement to the Indemnitor, who shall promptly retain experienced
and competent counsel reasonably acceptable to the Indemnitee and fully
cooperate in the defense of the Claim; provided that the failure to give such
notice shall not affect the Indemnitee’s right to indemnification hereunder
unless the failure to give such notice materially and adversely affects the
rights, remedies or liability of the Indemnitor with respect to such Claim.
Should Indemnitor fail to assume its obligations hereunder, Indemnitor agrees
that Indemnitee shall have the right, but not the obligation, to proceed on
Indemnitee’s own behalf to defend itself by way of engaging its own legal
counsel and services of any and all other experts or professionals it deems
necessary to prepare and present a proper defense, and to thereafter require
from Indemnitor reimbursement and indemnification for all costs and expenses
incurred as a result of such Claim as more fully set forth above. Indemnitor
shall have no liability for professional fees incurred by Indemnitee prior to
the date Notice is given, unless otherwise agreed to in writing or by the
express terms of this Agreement.

8.3 Settlement. No compromise or settlement of a Claim may be effected by the
Indemnitor without the Indemnitee’s consent. The Indemnitee shall have no
liability with respect to any compromise or settlement effected without its
consent.

 

Page 18 of 61



--------------------------------------------------------------------------------

9. Limitation of Liability.

Notwithstanding any provision of this Agreement to the contrary, neither Party
shall be liable to the other Party for any special, consequential or indirect
damages, including (but not limited to) loss of profits, loss of business, loss
of business opportunities, loss of customer goodwill or punitive or exemplary
damages, customer chargebacks, or the costs and expenses in providing or
securing substitute revenues or substitute service providers, even if the
Parties have been advised of the possibility of the same, and without regard to
the nature of the claim or the underlying theory or cause of action (whether in
contract, tort or otherwise).

10. Insurance.

10.1 Customer shall maintain a standard fire and extended coverage insurance
policy on its Products and/or property in the Facility sufficient to cover loss
of the Products and/or property in the Facility for reasons other than the
negligence and willful misconduct of NDC and any shrinkage or other liability of
NDC under this Agreement.

10.2 NDC shall procure and maintain at all times during the Term the following:

(a) Policies of commercial general liability insurance with minimum limits of
ten million dollars ($10,000,000) bodily injury and property damage per
occurrence, ten million dollars ($10,000,000) general aggregate, including
blanket contractual liability, personal injury liability and completed
operations covering bodily injury and property damage, and one million dollars
($1,000,000) personal and advertising injury. The commercial general liability
policy required by NDC under the terms of the Agreement shall insure NDC, its
directors, officers, employees, and NDC liability for agents and subcontractors,
and shall also include contractual liability covering all indemnification
wording contained in this Agreement.

(b) Policies of auto liability insurance with a minimum combined single limit
for bodily injury and property damage in the amount of five million dollars
($5,000,000) each accident. The automobile liability insurance required of NDC
under the terms of this Agreement shall insure NDC, its directors, officers,
employees and liability for agents and subcontractors and all owned, hired,
leased, and non-owned vehicles used in connection with this Agreement.

(c) Policies of NDC warehouseman’s legal liability insurance of ten million
dollars ($10,000,000) per occurrence for the protection of Customer’s Products.

(d) Workers’ compensation and unemployment insurance in an amount equal to that
which is required by the laws of the State of California protecting and covering
NDC and its employees, subcontractors and their employees in such amounts as are
required by the statutes of the State of California. NDC shall require its
subcontractors and/or agents to purchase and carry, during the Term and any
extensions hereof, the policies of workers’ compensation and unemployment
insurance required by the foregoing sentence.

10.3 The insurance carrier(s) specified must possess a rating of A- or higher in
the Best’s Key Rating Guide.

 

Page 19 of 61



--------------------------------------------------------------------------------

10.4 Customer and its subsidiaries and affiliates for the benefit of itself and
its affiliated entities and subsidiaries and their respective directors and
officers, employees, representatives and agents (collectively, the “KB
Parties”), must be named as additional insured parties with respect to all
commercial general liability and commercial automobile liability and loss payee
under its warehouse legal liability. All policies must be primary over any
coverage held by Customer with respect to any liability of NDC arising under
this Agreement and contain a provision that the policy will not be cancelled,
failed to be renewed or materially altered without thirty (30) days’ prior
written notice to Customer. If NDC elects to self-insure any of the insurance
required of NDC hereunder, then the self-insured will be considered an insurance
carrier for purposes of this paragraph. Each self-insured retention(s) and all
deductible amounts will be treated as though they were recoverable under
required insurance. NDC further agrees that general liability insurance will be
maintained for two (2) years following the termination of this Agreement or NDC
will purchase a tail coverage policy that will provide claims-incurred coverage
within the required limits set forth above for any potential matters incurred
during the Term. Each Party waives and must require its insurers to waive all
rights of subrogation of any of its insurers against the other Party on account
of any and all claims such Party may have against the other Party with respect
to insurance actually carried or required to be carried pursuant to this
Agreement. This subrogation waiver will preclude the assignment of any insurance
claim against any Party by way of subrogation to any insurer. Each Party agrees
to give immediately to each appropriate insurer, written notice, if required, of
the terms of this waiver, and if necessary, have said insurance policies
properly endorsed to prevent the invalidation of the insurance coverages by
reason of this waiver, if required by the insurance policies. Each Party will
indemnify, defend and hold the other Party harmless against any loss or expense,
including, without limitation, reasonable attorneys’ fees, resulting from the
failure to obtain such insurance subrogation waiver. NDC will submit to Customer
Certificates of Insurance for all policies required under Section 10.2 prior to
execution of this Agreement and upon any policy renewal thereafter. Any material
incidents, accidents, claims or potential claims of which NDC has knowledge
shall be communicated to Customer’s risk management department within fifteen
(15) days of such knowledge.

If any federal, state or local government authority shall require minimum
amounts of insurance in excess of the amounts as prescribed herein, such
required insurance minimum will take precedence.

10.5 NDC shall provide to Customer, annually, a certification as to NDC’s
compliance with the provisions of this Section 10, together with such supporting
documentation as shall be reasonably requested by Customer.

 

Page 20 of 61



--------------------------------------------------------------------------------

11. Force Majeure.

11.1 General. Neither Party shall be liable to the other for failure to perform
its obligations under this Agreement if prevented from doing so because of an
act of God, civil disturbance, acts of terrorism, pandemic events, interference
by civil or military authority (“Force Majeure”). Upon the occurrence of a Force
Majeure event, the Party seeking to rely on this provision shall promptly give
written notice to the other Party of the nature and consequence of the cause.
Each Party shall use commercially reasonable efforts to minimize the effects of
a Force Majeure event. If a Force Majeure event occurs with respect to any of
the Services or obligations of the Parties under this Agreement and such Force
Majeure event is estimated to last beyond a period of time so that a Party’s
obligations or Services are materially disrupted, the Parties shall agree as to
alternative temporary arrangements, the temporary cessation of Services and/or
obligations or the termination of this Agreement. In the event the Parties
cannot so agree to alternative temporary arrangements, or in the event the Force
Majeure is estimated to last for three (3) months or greater, Customer may
terminate this Agreement, which shall be considered as a rightful termination
but for other than “Cause” of NDC. During the period of any Force Majeure, the
Services and the compensation for the same shall be equitably adjusted.

11.2 Facility. If any Force Majeure event with respect to the Facility occurs
(such as partial or total destruction to the Facility by fire or other
casualty), then Customer shall not unreasonably withhold or delay its consent,
unless the Parties elect to terminate this Agreement by reason thereof, to move
the Products, NDC Equipment to a temporary or other storage location, at which
the Services shall thereafter be provided until the Facility can once again be
used for the providing of the Services or the Parties mutually agree to remain
in the temporary or other storage location.

12. Miscellaneous.

12.1 Assignment. The rights and obligations under this Agreement may not be
transferred or assigned to a third party by either Party without the prior
written consent of the other Party; provided, however, either Party may assign
its rights and obligations hereunder to an affiliate or related entity, within
the United States and with similar financial position. Subject to the foregoing,
this Agreement shall inure to the benefit of and be binding upon successors and
assigns of the Parties hereto.

12.2 Amendments. Except as specifically provided herein, neither this Agreement
nor its Exhibits and Schedules shall be amended or modified except by a written
instrument signed by the Parties.

12.3 Survival of Provisions. The termination, expiration or non-renewal of this
Agreement shall not affect the provisions, rights and obligations relating to
termination (Section 3), loss and damage (Section 6), payment obligations,
ownership of Products (Section 1.4(a)), confidential information and
nonsolicitation (Section 7.4), indemnification (Section 8) and limitation of
liability (Section 9), as well as any other obligations which either: (i) by
their terms state or evidence the intent of the Parties that the provisions
survive the expiration or termination thereof; or (ii) must survive to give
effect to the provisions thereof (e.g., purchase of a tail policy under
Section 10.4 above).

12.4 No Third-Party Beneficiaries. This Agreement is entered into solely
between, and may be enforced only by, the Parties and their permitted successors
and assigns and this Agreement shall not be deemed to create any rights in third
parties including, without limitation, suppliers and customers of a Party, or to
create any obligations of a Party to any such third parties.

 

Page 21 of 61



--------------------------------------------------------------------------------

12.5 Relationship of the Parties. NDC’s relationship to Customer shall be that
of an independent contractor. Neither Party shall take any action inconsistent
with this relationship and status. NDC shall be responsible for furnishing all
of the labor necessary and space necessary to perform its obligations hereunder.
NDC shall have control over the manner in which it and its employees perform the
Services provided for hereunder. During the Term, all personnel assigned to the
Services by NDC shall be considered employees or independent contractors of NDC,
and Customer shall not be responsible for the payment of their compensation or
other benefits earned in connection with Services performed pursuant to this
Agreement, including amounts (such as those related to unemployment) that may be
required to be paid after employment. This obligation of NDC includes, without
limitation, making all deductions required of employers by state, federal and
local laws and making contributions for unemployment compensation funds and the
withholding and payment of all taxes and other charges and amounts owed by an
employer, including, without limitation, collection of tax at source of wages as
required by law and compliance with social security (FICA) and unemployment
(FUTA) withholding and payment requirements.

Customer hereby authorizes NDC to be its agent for the limited purpose of acting
as “consignor” or “receiver” of Customer products or materials, equipment and
supplies used in the distribution of its Products. Such authorization shall
include signing or certifying that Customer has properly classified, described,
packaged marked or labeled materials or Product for shipment and that they are
in proper condition for transportation according to the applicable regulations
of the Department of Transportation and the Interstate Commerce Commission. NDC
is also authorized to certify and acknowledge receipt, after ascertaining the
accuracy of carrier’s count and the delivery condition of the Product or other
goods involved.

12.6 Reservation of Rights. A Party’s waiver of any of its remedies afforded
hereunder or by law is without prejudice and shall not operate to waive any
other remedies that such Party shall have available to it, nor shall such waiver
operate to waive such Party’s right to any remedies due to a future breach,
whether of a like or different character.

12.7 Press Releases and Filings. Subject to Customer’s right, in its sole
discretion, to determine and comply with applicable regulations and requirements
as a public company, Customer and NDC shall mutually agree on the timing and
contents of any press release(s) or media communications related to this
Agreement or the relationship of the Parties. Customer agrees to provide NDC
with a courtesy copy of any regulatory filings required by the federal
securities laws in advance of such filing.

12.8 Notices.

(a) Any notice required or which may be given hereunder shall be in writing and
shall be delivered personally or sent by certified, registered or express mail,
postage prepaid or overnight courier (provided evidence of receipt can be
verified). The Parties agree that notification shall be sent as follows:

 

Page 22 of 61



--------------------------------------------------------------------------------

To NDC:

National Distribution Centers, L.P.

1515 Burnt Mill Road

Cherry Hill, New Jersey 08003

Attn: President

With a copy to:

National Distribution Centers, L.P.

1515 Burnt Mill Road

Cherry Hill, New Jersey 08003

Attn: General Counsel

To Customer:

Kid Brands, Inc.

One Meadowlands Plaza

East Rutherford, New Jersey 07073

Attn: VP and General Counsel

With a copy to:

Fulbright & Jaworski LLP

666 Fifth Avenue, 31st Floor

New York, New York 10103

Attn: Sheldon G. Nussbaum

(b) Notice shall be deemed delivered when personally delivered, and shall be
deemed delivered by certified, registered, or express mail or overnight courier
when a receipt is signed.

12.9 Severability. In the event any provision of this Agreement shall be held
invalid or unenforceable for any reason, that provision shall be ineffective to
the extent of such invalidity or unenforceability, and such invalidity or
unenforceability shall not affect any other provision of this Agreement. If
necessary, the Parties shall negotiate in good faith to modify the Agreement to
preserve (to the extent possible) their original intent.

12.10 Section Headings. All headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect any
construction or interpretation of this Agreement.

12.11 Construction. This Agreement shall not be construed as if it had been
prepared by one of the Parties, but rather as if both Parties had prepared the
same.

12.12 Good Faith. The Parties agree to act in good faith in connection with
dealings pursuant to this Agreement.

 

Page 23 of 61



--------------------------------------------------------------------------------

12.13 Governing Law; Jurisdiction. This Agreement shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the laws of the State of New York without regard to the conflict
of law principles thereof For any proper purpose arising out of or relating to
this Agreement, each of the Parties hereto accepts for itself and in connection
with its properties, generally and unconditionally, the exclusive jurisdiction
of the Federal and State courts sitting in New York, and waives any defense of
forum nonconveniens, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.

Because of the critical importance of the obligations undertaken by NDC under
the Agreement to the operations of Customer, the expertise which NDC has
represented it will utilize in connection with the fulfillment of its
obligations, and the reliance of Customer on NDC’s expertise for the fulfillment
of Customer’s business objectives, NDC assumes an independent obligation to
continue performance of its obligations under the Agreement in all respects
regardless of any dispute (other than non-payment of undisputed amounts by
Customer) which may arise between Customer and NDC in connection with any claims
by NDC that Customer has breached its obligations under the Agreement. NDC
undertakes this independent obligation without prejudice to any rights or
remedies it may otherwise have in connection with any dispute between NDC and
Customer.

12.14 Entire Agreement. This Agreement, together with the attached Schedules and
Exhibits, embodies the entire understanding between the Parties with respect to
the subject matters addressed herein and therein, and there are no agreements,
understandings, conditions, warranties or representations, oral or written,
expressed or implied, with reference to the subject matter hereof that are not
merged herein. This Agreement shall entirely supersede any oral or written
contracts or agreements that deal with the same subject matter as referenced
herein. Except as otherwise specifically stated, no modification hereto shall be
of any force or effect unless reduced to writing and signed by the Parties and
expressly referred to as being modifications of this Agreement.

[Remainder of page intentionally left blank]

 

Page 24 of 61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the day and year first set forth
above.

 

NATIONAL DISTRIBUTION CENTERS, L.P.     KID BRANDS, INC. By:   /s/ Joseph J.
Roeder     By:   /s/ Kerry A. Carr Name:   Joseph J. Roeder     Name:   Kerry A.
Carr Title:   President, NDC     Title:   Executive Vice President, Chief
Operating Officer & Chief Financial Officer

 

Page 25 of 61



--------------------------------------------------------------------------------

Table of Schedules and Exhibits

 

Schedules

1.1    Services 1.2    Facility 1.3(d)    Pre-Payments of Start-up Costs 1.4   
Products 1.6    Operating Parameters 1.8    Security 1.9    Key Performance
Measures 2.1    Fees, Rates, and Charges

Exhibits

A    Standard Operating Procedures B    Customer Reports C    Customer’s Vendor
Code of Conduct

 

Page 26 of 61



--------------------------------------------------------------------------------

Schedule 1.1

Services

NDC will provide services commonly referred to as Third Party Logistics
(3PL) Warehousing and Distribution, in the manner outlined in the Standard
Operating Procedures (SOP) document, including but not limited to:

 

•   Inbound freight delivery appointment coordination and planning

 

•   Receiving

 

•   Incoming inventory inspection for carton count accuracy, dimensions/weight,
concealed shortages and visible physical damage

 

•   Incoming inventory quarantine and inspection coordination with Customer’s
on-site QA/QC team

 

•   Putaway

 

•   Storage

 

•   Electronic Data Interchange (EDI)

 

•   Picking

 

•   Order allocation and shipment staging

 

•   Shipping carton label printing and labeling

 

•   Shipping document printing

 

•   Shipment routing, pickup coordination and loading of trucks

 

•   Review of and compliance with retailers’ routing guides and other relevant
operating requirements (written requirements provided by Customer)

 

•   Inventory controls, including but not limited to:

 

  •   Cycle counting

 

  •   Lot controls, FIFO cycling and recall controls (where specified) on all
inbound and partial outbound inventory movements

 

  •   Physical inventory counting

 

  •   Slotting and space optimization

 

  •   Inventory adjustment processing and coordination

 

  •   Inventory snapshot reporting and synchronization

 

•   Customer returns receiving and processing

 

•   Reporting

 

•   Value Added Services for additional services required from time to time per
hourly rate specified in rates schedule or other per-project rates mutually
agreed-upon by both parties, at the discretion of Customer

 

Page 27 of 61



--------------------------------------------------------------------------------

Schedule 1.2

Facility

Building 6 and Building 3 are collectively referred to in this Agreement as the
“Facility”.

Building 6

Address: 6725 Kimball Ave., Chino, CA 91708

Building Specifications: Square Footage: 433,000. Customer will utilize and be
responsible for the payment of storage fees with respect to all 433,000 square
feet.

Hours of Operation: Two 8-hour shifts from Monday through Friday

Pallet Racking Requirements: Each brand will require 100% racking, provided,
however, that La Jobi Products will require 80% racking. 433,000 Square Feet
comprised of new and existing pallet racking and material handling equipment;
and additional pallet racking shall be installed to meet specification.

Building 3

Address: 15710 Mountain Ave., Chino, CA 91708

Building Specifications: Square Footage: 82,000 out of 390,000 with additional
space to the extent available in accordance with Section 1.2(e). Customer will
utilize and be responsible for the payment of storage fees with respect to not
less than 82,000 square feet during the Term.

Hours of Operation: Two 8-hour shifts from Monday through Friday

Pallet Racking Requirements: Each brand will require 100% racking, provided,
however, that La Jobi Products will require 80% racking.

Total: 515,000 sq. ft. comprised of new and existing pallet racking and material
handling equipment; and additional pallet racking to be installed to meet
specification. 34,000 pallet positions.

 

Page 28 of 61



--------------------------------------------------------------------------------

Schedule 1.3(d)

Start-Up Costs, Pre-Payment Schedule Commencing on Agreement Date

Customer shall pay NDC the following start-up costs at the indicated times:

 

Agreement Date:

   $ 300,000   

November 1, 2013:

   $ 300,000   

December 1, 2013:

   $ 300,000   

January 2014—June 2014 (6 mo.):

   $ 100,000 per month, due on the first of each month.   

Total:

   $ 1,500,000   

 

Page 29 of 61



--------------------------------------------------------------------------------

Schedule 1.4

Products

Products intended for use with babies, toddlers and children; including but not
limited to:

 

•   Furniture (including but not limited to cribs, baby gear, mobiles)

 

•   Mattresses

 

•   Bedding

 

•   Clothing

 

•   Room Decor

 

•   Lamps

 

•   Toys

 

•   Bath Accessories

 

•   Feeding Accessories

 

•   Gift Sets

 

Page 30 of 61



--------------------------------------------------------------------------------

Schedule 1.6

Operating Parameters

VOLUME AND ACTIVITY ASSUMPTIONS

 

     CoCaLo    Kids Line    LaJobi    Sassy    Total

Average cases per inbound

   [**]    [**]    [**]    [**]    [**]

Cartons IN

   [**]    [**]    [**]    [**]    [**]

Cases Picked

   [**]    [**]    [**]    [**]    [**]

Units and Inner Packs Picked

   [**]    [**]    [**]    [**]    [**]

Unit packed cases

   [**]    [**]    [**]    [**]    [**]

Inner pack packed cases

   [**]    [**]    [**]    [**]    [**]

Total outbound cases

   [**]    [**]    [**]    [**]    [**]

Total Units

   [**]    [**]    [**]    [**]    [**]

Annual Orders

   [**]    [**]    [**]    [**]    [**]

 

[**] Certain confidential information contained in this document, marked with
asterisks in brackets has been redacted pursuant to a request for confidential
treatment and has been filed separately with the United States Securities and
Exchange Commission.

SPACE ASSUMPTIONS



     CoCaLo      Kids Line      LaJobi      Sassy      Total         

January

     155,000         80,000         180,000         60,000         475,000      
  SQFT   

February

     50,000         130,000         240,000         70,000         490,000      
  SQFT   

March

     50,000         120,000         270,000         70,000         510,000      
  SQFT   

April

     50,000         95,000         270,000         50,000         465,000      
  SQFT   

May

     65,000         120,000         270,000         80,000         535,000      
  SQFT   

June

     50,000         95,000         210,000         80,000         435,000      
  SQFT   

July

     75,000         145,000         270,000         70,000         560,000      
  SQFT   

 

Page 31 of 61



--------------------------------------------------------------------------------

August

     50,000         145,000         270,000         110,000         575,000   
     SQFT   

September

     65,000         105,000         240,000         70,000         480,000      
  SQFT   

October

     60,000         105,000         240,000         110,000         515,000   
     SQFT   

November

     90,000         80,000         300,000         140,000         610,000      
  SQFT   

December

     65,000         105,000         240,000         90,000         500,000      
  SQFT   

Average

     70,000         110,000         250,000         85,000         515,000      

Average cases in inventory

     85,000         140,000         105,600         374,000         704,600   
  

Peak cases in inventory

     110,000         370,000         153,600         449,000         1,082,600
     

Average cases per pallet

     38         58         8         110         Various      

Average inventory pallets

     5,667         8,750         13,200         6,800         34,417      

Total SKUs

     1,981         4,500         617         700         7,798      

Active SKUs

     900         1,800         439         500         3,639      

Average sq. feet per carton stored

     0.77         0.78         2.33         0.22         

Average sq. feet per pallet stored

     11.59         12.46         18.66         11.94         

Average cubic feet per carton stored

     1.75         1.15         10.41         0.61         

Maximum case weight (lbs.)

     20.00         20.00         100.00         10.00         

Majority of inventory pallets are standard 40” x 48”; 50% of LaJobi pallets are
over-sized, average 50” x 60” Assumes 100% standard single select rack for all
brands except LaJobi. LaJobi will be 80% rack and 20% bulk storage.

 

Page 32 of 61



--------------------------------------------------------------------------------

WHAT’S INCLUDED

Inbound quality inspection performed by dedicated FTEs pursuant to instructions
provided to NDC by Kid Brands, as monitored by Kid Brands Inbound and outbound
carton handling for full case picking and inner pack picking that is labeled and
shipped (not over packed)

Unit or inner pack picking and packing, including over packing for inner packs
less than 0.25 CUFT, as required

Application of shipping and content labels

Customer service, including outbound shipment routing, and standard reporting

Cycle counting program, A-B-C-D cycle counting program

Outbound bill of lading preparation

Parcel package labeling and shipping preparation

ASSUMPTIONS

Kid Brands will provide information necessary for systems integration to enable
full functionality of NDC’s Warehouse Management System Required data exchanges
include, but are not limited to, style master, inbound ASN and outbound order
details

ADDITIONAL COSTS

Reimbursable expenses for consumable items including, but not limited to,
labels, tape, packing slip envelopes, paper forms, printing supplies, corrugate,
packing materials, stretch wrap and pallets

Consumable items to be reimbursed at invoice cost plus 10%; invoice cost may
include shipping fees and taxes, when applicable

Quality control inspection (hourly rate)

Physical inventories (hourly rate)

 

Page 33 of 61



--------------------------------------------------------------------------------

Schedule 1.8

Security

Customer buildings are:

 

  •   gated, one entrance/exit point with guard station.

 

  •   24 hours security, 365 days per year.

 

  •   All carriers are checked in via the guard station.

Carrier/ Driver Requirements for Accessing NFI Chino Facilities

The following guidelines are to be used by security personnel to determine
whether or not to admit a driver onto one of the NFI facilities on the Chino
Campus. Guards are to use discretion when determining whether or not a driver
has a legitimate need to enter a property and has possession of the correct
equipment assigned to his/her care when exiting.

Drivers

 

  •   Drivers must furnish current driver’s license information as required by
the Yard View System.

 

  •   Drivers delivering freight should possess documentation relative to the
load being delivered. Normally this will be in the form of a Bill of Lading.

 

  •   Drivers making a pick-up must know the account they’re working with or
provide a contact name involved with the product.

Equipment

 

  •   Vehicle license plate is mandatory and at minimum one must be attached to
the front of the vehicle.

 

  •   All trucks must display a company name/logo.

 

  •   All trucks must display either a DOT or CA assigned number.

 

  •   All trailers must display a trailer number.

 

  •   Rented straight trucks and tractors can be required to submit their rental
agreements for review to determine the validity of its use and ensure that the
contract has not expired.

Cargo Vans

 

  •   When cargo vans are encountered, both the vehicle and driver will be
scrutinized using the same criteria outlined above.

Other Notes

 

  •   All drivers, their equipment and associated load will be entered
accurately into the “Yard View” System and drivers can be informed that entries
and similar criteria will be verified prior to exiting the facility.

 

  •   No equipment arriving for “live loads” or deliveries will be allowed on
property prior to a warehouse opening.

 

  •   Drivers will not be allowed to sleep in the yard.

 

Page 34 of 61



--------------------------------------------------------------------------------

  •   All problems encountered with drivers will be documented and forwarded to
NFI management for review and disposition.

 

  •   Any rental agreement, upon review, that is found to have exceeded state
limitations (30 days) requiring logos and numbering will be brought to the
attention of Securitas site management to determine whether or not access will
be allowed.

 

  •   Personal vehicles generally are not allowed. If encountered, admission to
the property can only be cleared by the General Manager of the facility
involved.

 

  •   Ocean containers generally are not allowed to be used for pick-ups.
Permission to do so can only be cleared by a General Manager of an involved
facility. Guards will be required to complete an Incident Report if access is
granted.

 

Page 35 of 61



--------------------------------------------------------------------------------

Schedule 1.9

Key Performance Measures

METRICS

 

     Q1 2013    April    May    Week 23    Week 24    Week 25    This Week   
Today    Y-T-D    Target /
Budget    Variance

3PL Charges

                                

Total Charges

                                

Fixed Storage Rate

                                

Fixed Storage Total

                                

Flex Storage Rate

                                

Flex Storage Total

                                

Total Storage Cost

                                

Variable Handling Rate

                                

Variable Handling Total

                                

Pallet Rack Charges

                                

Management Charges

                                

Inventory Shuttling

                                

VAS Charges

                                

Overtime

                                

Inbound

                                

Units Received

                                

Cases Received

                                

Cubes Received (Cubic Feet)

                                

OS&D Units Discrepancy Reported

                                

OS&D Cases Discrepancy Reported

                                

 

Page 36 of 61



--------------------------------------------------------------------------------

METRICS

 

     Q1 2013    April    May    Week 23    Week 24    Week 25    This Week   
Today    Y-T-D    Target /
Budget    Variance

Storage and Inventory

                                

Fixed Storage Space Occupied (Sq. Ft.)

                                

Flex Storage Space Occupied (Sq. Ft.)

                                

Inventory Value at Wholesale + 10%

                                

Units (Eaches) in Inventory

                                

Cases in Inventory

                                

Pallets in Inventory

                                

Dollars in Inventory (Cost)

                                

Dollars in Inventory (Selling Price)

                                

Dollars in Inventory (Cost) Bldg 6

                                

Dollars in Inventory (Selling Price) Bldg 6

                                

Dollars in Inventory (Cost) Bldg 3

                                

Dollars in Inventory (Selling Price) Bldg 3

                                

Inventory Cubes (Cubic Feet)

                                

% of Inventory Counted—by SKU

                                

% of Inventory Counted -Quantity (EA)

                                

 

Page 37 of 61



--------------------------------------------------------------------------------

METRICS

 

     Q1 2013    April    May    Week 23    Week 24    Week 25    This Week   
Today    Y-T-D    Target /
Budget    Variance

Outbound

                                

Gross Sales $

                                

Units shipped

                                

Total Variable Handling Cost

                                

Cases shipped

                                

Pick-Pack (Inner/Each) Shipped

                                

 

Page 38 of 61



--------------------------------------------------------------------------------

KPIs

 

    Q1 2013   April   May   Week 23   Week 24   Week 25   This Week   Today  
Y-T-D   Target /
Budget     Variance      

Performance

                       

Order Fill Rate—3PL Responsible (%)

                      99.99 %     

On Time Shipment—3PL Resp.—B2B (%)

                      100.00 %     

Order Cycle Time—3PL Resp.—B2B (%)

                         
  Order drop until
departure time   
  

On Time Shipment—3PL Resp.—B2C (%)

                      100.00 %       
 
  Date time
dropped vs day
shipped   
  
  

Canceled 3PL Backorders—Total ($)

                      NA          Need KB policy   

Canceled 3PL Backorders—3PL Resp. ($)

                    $ 0          Need KB policy   

Dock-to-Stock Speed (HH:MM)

                      06:00         
 
 
  from time of
container at DC
gate until stock
available   
  
  
  

Dock-to-Stock Speed Hot Container (HH:MM)

                      3:00       

Inventory Available—Target Met (%)

                      100.00 %     

Pallet Space Utilization Plts OH/total rack position

                      55       

Cube Utilization (cube OH vs rack cube)

                         
  compared active
locations   
  

Damaged Units—3PL Resp. (EA)

                      0       

 

Page 39 of 61



--------------------------------------------------------------------------------

KPIs

 

    Q1 2013   April   May   Week 23   Week 24   Week 25   This Week   Today  
Y-T-D   Target /
Budget     Variance

Inventory Count Absolute Var. (EA)

                      0     

Inventory Count Cummulative Var. (EA)

                      0     

Inventory Shrinkage—Cost ($)

                    $ 25,000     

Cost

                     

Total 3PL Billing as % of Gross Sales (%)

                      4.00 %   

Variable Handling

                     

Storage

                     

Pallet Rack

                     

Management

                     

Inventory Shuttling

                     

VAS

                     

Overtime

                     

Compliance

                     

Longest Time Without Incident

                      NA     

Number of Incidents

                      0     

Customer Chargebacks—3PL Resp.

                      0     

Inventory Count Cycles

                      4     

 

Page 40 of 61



--------------------------------------------------------------------------------

Schedule 2.1

Fees, Rates, and Charges

Transition/Ramp-up Period

NFI will provide assistance for inventory moving and space use during ramp-up
period as follows:

 

•   Up to $100,000 of freight allowance to be credited towards freight moved
within Los Angeles area, if NDC equipment is used.

 

•   Competitive intermodal rates for moves across the country, per previously
provided schedule (see below).

Payments Commencing on Effective Date

 

• October and November 2013. No charge for storage Fees in October and
November 2013. OPEX is to be paid during October and November 2013. Monthly OPEX
for October and November 2013 are estimated to be $0.24 per SF per month on
initial 80,000sf. OPEX during such time on space in excess of 80,000 square feet
will be at contract rates.

 

• December 2013, January and February 2014. Storage Fees for December 2013,
January and February 2014 will be charged according to Customer’s projected
usage based on the mutually agreed transition plan as follows:

 

  •   December 1, 2013 — 265,000 SF @ $.605/SF

 

  •   January 1, 2014 — 265,000 SF @ $.605/SF

 

  •   February 1, 2014 — 515,000 SF @ $.605/SF

 

Page 41 of 61



--------------------------------------------------------------------------------

FIXED COSTS, BASE VARIABLE RATES AND MANAGEMENT FEES

 

                                                 Monthly      Annual  

FIXED—Chino 6

   $ 0.605         SQFT         433,000*                      $ 261,965.00      
$ 3,143,580.00   

FIXED—Chino 3

   $ 0.590         SQFT         82,000**                      $ 48,380.00      
$ 580,560.00   

MGMT

     Flat                            $ 110,657.00       $ 1,327,884.00   

RACK

     Flat                            $ 26,683.00       $ 320,196.00   

VARIABLE

                             

HANDLING

                           $ [**]       $ [**]                               $
[**]       $ [**]         CoCaLo      Qty      Kids Line      Qty      LaJobi  
   Qty      Sassy      Qty                

$ per Carton In

   $ 0.330         [**]       $ 0.330         [**]       $ 0.500         [**]   
   $ 0.180         [**]          $ [**]   

$ per Case Shipped

   $ 0.560         [**]         50.560         [**]       $ 0.810         [**]
      $ 0.310         [**]          $ [**]   

$ per Unit/Innerpack

                             

Picked & Packed

   $ 0.620         [**]       $ 0.620         [**]       $ 0.000         [**]   
   $ 0.240         [**]          $ [**]   

Subtotal Variable Handling

   $ [**]          $ [**]          $ [**]          $ [**]            Subtotal   
   $ [**]   

 

[**] Certain confidential information contained in this document, marked with
asterisks in brackets has been redacted pursuant to a request for confidential
treatment and has been filed separately with the United States Securities and
Exchange Commission.

FIXED

Includes Rent, CAM, Taxes, Insurance, Utilities, IT/WMS Expenses; Assumes base
footprint is 515,000 square feet, with ability to flex into additional space in
5,000 sq. ft. increments.

MANAGEMENT

Includes General Manager, Operations Managers, Office Manager, Supervisors, 2
Inbound Quality Control FTEs, Security, Regional Allocation and Startup Expenses

RACK

Includes Racking, Additional Cross Beams, Pallet Supports, Wire Decking,
End-of-Aisle Rack Protectors

VARIABLE

HANDLING

Includes Direct Warehouse Labor, Shipping and Receiving Clerks, Customer
Service, Inventory Control Clerks, Cycle Counters, Warehouse MHE, Yard Tractor,
Yard Driver(s)

NOTE: Monthly management cost includes the following:

 

•   Management Salaries—$44,516; Supervisor Salaries—$27,196; Security
Salaries—$19,086; Regional Allocation—$19,858; Start Up Expenses -To be
determined — and includes

 

  •   New facility outfitting basic security system

 

  •   Time clocks, time keeping system

 

  •   Management & engineering support for start up

 

  •   Training—Warehouse & Office

 

  •   Hiring Costs

 

  •   Warehouse configuration, set up, striping, signage, etc.

 

* Denotes the minimum number of square feet at Chino 6 for which Customer shall
be responsible for the payment of storage Fees.

** Denotes the minimum number of square feet at Chino 3 for which Customer shall
be responsible for the payment of storage Fees.

 

Page 42 of 61



--------------------------------------------------------------------------------

Intermodal Rate Schedule

NFI Intermodal—Fuel Surcharge Schedule included

NFI Intermodal—Accessorial Schedule applies

PC*Miler Practical miles, current version applies

Rates are subject to change based on underlying rail carrier adjustments

Rates expire in 30 days if not contracted

These rates apply for live load/live unload unless noted

Rates and charges stated are based upon shipper load and consignee unload

In the absence of a signed rate agreement, a load tender constitutes acceptance
of the rate provided

 

FROM:    TO:             Fuel-Inclusive             Transit  

City or Zip Prefix

   State      City or Zip Prefix      State      Rate      Equipment      Temp  
   Days  

Kentwood

     MI         Chino         CA       $ 2,425.00         UMXU         Dry      
  5   

Cranbury

     NJ         Chino         CA       $ 2,300.00         UMXU         Dry      
  7   

NOTE: Intermodal rates are flat rate, all-inclusive (Linehaul + FSC) only. Rates
are based on fuel costs as of 4/30/13 ($3.851/gallon, National DOE average).
Should fuel spike 5 to 10 cents per gallon by the time the transfers occur,
pricing could fluctuate. Transit times are shown. We “roughly” estimate Customer
to have as many as 150 full loads from each site (Kentwood, MI, and Cranbury,
NJ). TL volume should not be misinterpreted as a firm number, purely an
estimate.

Inventory transfers between Buildings 6 and 3

Building 3 will be used as a secondary storage location for the slow-moving
inventory (“C” inventory). Inventory shuttling will be provided on campus for a
fixed cost of $50 per truckload. Estimated annual cost of shuttling is
approximately $25,000. If such estimates are exceeded, Customer may, at its
option, seek lower cost alternatives, such as leasing its own truck; and by
written notice to NDC, may select to migrate to such alternative(s).

Other Charges:

 

•   Temporary (unskilled) Labor Hourly Rate for Value Added Service (VAS) of
$19.85.

 

Page 43 of 61



--------------------------------------------------------------------------------

Customer’s direct-to-consumer business:

NDC and Customer agree to a joint review of Customer’s direct-to-consumer
requirements once the business need materializes. Due to the complexity of
rating this service without knowing volume and order characteristics, both
Parties agree to discuss such requirements in the future and, if necessary,
operate in a cost-plus environment for ninety (90) days in order to determine
the cost for the required services. In the event the parties cannot agree on the
appropriate rate, both Parties will hire a third-party agency in which they
mutually share in the cost to determine a fair rate and continue to operate in a
cost-plus environment until such rate is agreed to.

 

Page 44 of 61



--------------------------------------------------------------------------------

Exhibit A

Standard Operation Procedures

 

Page 45 of 61



--------------------------------------------------------------------------------

LOGO [g658018g18e21.jpg]

 

Page 46 of 61



--------------------------------------------------------------------------------

LOGO [g658018g98j62.jpg]



--------------------------------------------------------------------------------

 

LOGO [g658018g67r76.jpg]



--------------------------------------------------------------------------------

 

LOGO [g658018g12v99.jpg]



--------------------------------------------------------------------------------

 

LOGO [g658018g72v59.jpg]



--------------------------------------------------------------------------------

 

LOGO [g658018g85o14.jpg]



--------------------------------------------------------------------------------

Exhibit B

Customer Reports

NFI—CHINO, CA

LA Jobi

Daily Dash

 

Day: Thursday   Date: 9/5/2013

 

INBOUND

         

OUTBOUND

         Location      Sq Ft  

FULL CONTAINERS IN YARD

     34      

CASES LOADED

     2791        748         150K   

CONTAINERS UNLOADED 748 (primary)

     0      

ORDERS SHIPPED ON START DATE

     50 %      681         110K   

CONTAINERS UNLOADED AT 211(overflow)

     1      

Orders shipped outside of ship window

     15        746         15K   

CONTANERS REMAINING IN YARD

     33      

Truckloads

     6        211         30K   

CONTAINERS PLANNED TOMORROW @ 211

     4      

LTL & Small Parcel

     59        TOTALS         275K   

CONTAINERS PLANNED FOR 2ND SHIFT TODAY

     7      

% OF ON TIME FOR PICKUP APPT

     40 %      

CARTONS UNLOADED

     526      

CASES LOADED PER HOUR

     140        

 

INBOUND NOTES

  

OUTBOUND NOTES

2ND SHIFT CONTINUING TO UNLOAD

CONTAINERS AT 211

   SWIFT RE-SCHEDULED LOADS 97210315 AND 97210325 TO 9/6 DUE TO CAPACITY. JB
HUNT RE-SCHEDULED W6522381 DUE TO 1ST VENDOR (STILL IN SHIP WINDOW). GORDON
RE-SCHEDULED WALMART LOAD W6522857. INTERSTATE RE-SCHEDULED WALMART LOAD
W6522042.

 

LOADED CONTAINERS IN YARD    Date/Time In    Trailer # 8/26/2013 21:26   
HJCU1709992 8/26/2013 22:53    HJCU1986636 8/27/2013 2:28    HJCU1951497
8/27/2013 22:40    HJCU1250270 8/28/2013 2:42    TRLU8104755 8/28/2013 3:07   
CAIU8766170 8/28/2013 3:35    HJCU1686135 8/29/2013 1:20    HJCU1911175
8/29/2013 15:23    DFSU6661974 8/29/2013 17:36    FSCU9667647 8/29/2013 22:00   
DRYU9333031 8/29/2013 22:06    H3CU1301531 8/29/2013 22:58    TCNU6778900
8/29/2013 23:02    TEMU6314766 8/30/2013 0:59    SEGU4323295 8/30/2013 2:28   
FSCU9957796 8/30/2013 3:17    CAIU8768321 8/30/2013 3:20    DFSU6782512

 

Page 52 of 61



--------------------------------------------------------------------------------

8/30/2013 10:57    HJCU1490836 8/30/2013 11:53    H3CU1711433 8/30/2013 12:19   
CRSU9359024 8/30/2013 12:32    CAIU8238091 8/31/2013 11:48    HJCU1668888
8/31/2013 12:02    DRYU9625732 8/31/2013 12:13    CAIU8432229 8/31/2013 12:32   
TGHU6223349 8/31/2013 15:23    TGHU6953769 9/3/2013 22:07    HJCU1550750
9/3/2013 22:28    MRKU3978029 9/4/2013 22:40    ECIU8865145 9/4/2013 22:49   
HJCU1564311 9/4/2013 22:59    HKCU1441045 9/5/2013 3:04    TCNU6791814

 

INBOUND PERFORMANCE SUMMARY

              

OUTBOUND PERFORMANCE SUMMARY

      

STARTING CONTAINERS IN THE YARD

     34         

LTL’S AND TRUCKLOADS ACTIVITY

  

MONDAY 09-02-13

     0         

MONDAY 09-02-13

     0   

TUESDAY 09-03-13

     1         

TUESDAY 09-03-13

     149   

WEDNESDAY 09-04-13

     5         

WEDNESDAY 09-04-13

     81   

THURSDAY 09-05-13

     1         

THURSDAY 09-05-13

     65   

FRIDAY 09-06-13

        

FRIDAY 09-06-13

  

SATURDAY 09-07-13

        

SATURDAY 09-07-13

  

CONTAINERS CARRIED OVER THIS WEEK

     34         

LOADS SHIPPED THIS WEEK

     295   

NEW CONTAINERS FROM PORT THIS WEEK

     0            

ENDING CONTAINERS IN THE YARD

     33            



--------------------------------------------------------------------------------

3PL Report Examples

Warehouse Order Fill Rate

 

Business

Unit

  Sales
Order
Number     Customer
Order
Number     Customer     SKU     Unit
Selling
Price ($)     Qty
Ordered
(Order
UOM)     Qty
Shipped
(Order
UOM)     Qty
Shipped
CASES     Qty
Shipped
PICK-
PACK
(EACH or
INNER)     Variance     Reason
Code     Responsibility
Code     Backorder
Cancelled
(Y/N)     Cancelled
Backorder
Value ($)  

CCL

    1234        1234567890        BBB        ABC123      $ 14.00        120     
  119        5        119        -1       
  Inventory
Shortage   
       KBI-Supplier        N        0   

CCL

    5678        78236478698        BRU        XYZ      $ 18.50        200       
180        9        0        -20       
  Inventory
Shortage   
       NFI        Y      $ 370.00   

On-Time Shipment

 

Business
Unit

  Sales
Order
Number     Customer
Order Number     Customer     Order
Type     Date/
Time 940
Received     Start Ship
Date     Cancel
Ship Date     Routing
Requested
Date     Pick-Up
Ready
Date     Scheduled
Pick-Up
Date/
Time     Actual
Pick-Up
Date/
Time     Days
Late     Days
Early     On
Start
Ship
Date     Bill of Lading #
or Tracking #     Pro #     Cases
Shipped     Weight
(lbs)     Carrier     Late
Shipment
Reason
Code     B2C
Shipped
Late
(Y/N)  

CCL

    1234        1234567890        BBB        B2B       
  7/1/2013
13:25   
       7/8/2013        7/12/2013        7/3/2013        7/8/2013       
  7/8/2013
13:00   
      
  7/15/2013
9:30   
       3        0        0        54654646464        NRT545454        15       
317        NRT       
  Carrier
Late   
       —     

CCL

    5678        78236478698        BRU        B2B       
  6/28/2013
9:08   
       7/1/2013        7/5/2013        7/3/2013        7/5/2013       
  7/6/2013
14:30   
      
  7/6/2013
11:00   
       1        0        0        4564654646        CW65464        5        98
       Conway       
 
  Late
Routing
Request   
  
       —     

CCL

    6547        0979327854765        ABC        B2B       
  6/28/2013
0:00   
       7/1/2013        7/5/2013        7/1/2013        7/5/2013       
  7/5/2013
12:00   
      
  7/5/2013
15:20   
       0        0        0        54645646465        CW65464        16       
155        Conway        —          —     

CCL

    9877        AZ192898387        AMAZON.COM        B2C       
  7/16/2013
8:29   
       7/16/2013        7/16/2013        —          —          —         
  7/16/2013
18:30   
       0        0        1        98765432133333        —          1        4   
    FedEx        —          N   

 

Over-Short-Damaged and Dock-to-Stock                       

Business

Unit

  Container #     SKU     Vendor
PO#     Container/Order
Qty
(Eaches)     Container/Order
Qty
(Cases)     Received
Qty
(Eaches)     Received
Qty
(Cases)     Over/
Short
(Eaches)     Over/
Short
(Cases)     Damaged
(Eaches)     Putaway
(Eaches)     Qty
(Putaway
Pallets)     Average
Pallet
Cube
(ft3/pallet)     Dryage
Carrier     Carrier
Appt
Date/
Time     Actual
Container
Arrival to
DC     Date/Time
Inventory
Receipt
Transmitted     Dock-to-
Stock(Hrs:Min)     Receipt
Transmitted
Late
(Hrs:Min)  

CCL

    MSCU123456789        ABC123        321345463        480        20        476
       20        -4        0        0        476        2        65        ABC
      
  7/15/2013
13:00   
      
  7/15/2013
16:30   
      
  7/16/2013
9:15   
       16:45:00        0   

CCL

    MSCU123456789        DEF456        545878788        960        12        966
       11        6        -1        1        965        1        56        ABC
      
  7/15/2013
13:00   
      
  7/15/2013
16:30   
      
  7/16/2013
12:30   
       20:00:00        0:30   

CCL

    MSKU788856455        XYZ456        64544646        1200        100       
1200        100        0        0        0        1200        4        32       
DEF       
  7/15/2013
11:00   
      
  7/15/2013
11:00   
      
  7/15/2013
16:23   
       5:23:00        0   

Storage/Inventory

TBD

 

Page 54 of 61



--------------------------------------------------------------------------------

Exhibit C

Customer’s Vendor Code of Conduct

 

LOGO [g658018g32b17.jpg]

LOGO [g658018g78g54.jpg]

Vendor Code of Conduct

Kid Brands, Inc., and its subsidiaries (“Kid Brands, Inc.”) are committed to:

 

  •   A high standard of excellence in each and every aspect of our business
worldwide

 

  •   Ethical, responsible and considerate conduct in all of our operations

 

  •   The respectful treatment of all individuals

 

  •   Superior quality of our products

 

  •   The protection of the environment

Each of our vendors is expected to ensure compliance with this Vendor Code of
Conduct in all of its operations, contracting, subcontracting and other
relationships relative to our work. To ensure compliance with the code, each
vendor will conduct an internal review no less than once a year and require all
of its officers and employees responsible for its compliance to familiarize
themselves with it and be reminded to conduct themselves according to its
standards that follow:

 

Legal and Ethical Standards    All vendors shall comply with the laws and
regulations of their local and national jurisdiction. Kid Brands, Inc. may
impose more stringent standards and will only do business with vendors whose
ethical standards and values are compatible with its own. Involuntary Labor   
Kid Brands, Inc. does not permit the use of forced, indentured and involuntary,
prison or uncompensated labor. Child Labor    Kid Brands, Inc. will not tolerate
the use of child labor under any circumstance. We do not do business with a
vendor that employs individuals who are under the minimum age as defined by
applicable law in the vendor’s State or Country, and in no event under 15 years
of age. Discrimination    We expect our vendors not to discriminate in hiring
practices or any other term or condition of work on the basis of race, color,
national origin, gender, religion, disability or sexual orientation.

 

Page 1 of 6

Vendor Code of Conduct

February 2013



--------------------------------------------------------------------------------

Compensation and Work Hours    We require vendors to pay employees, at the very
least, in accordance with local laws and regulations pertaining to minimum wage,
overtime, maximum work hours, benefits, and any other conditions of
compensation. Vendors must establish a work schedule that is consistent with
local requirements and must grant at least a one-day rest period as part of the
regular weekly work schedule. The number of voluntary overtime hours must not
exceed that of the local law. Vendors will compensate employees for overtime
hours at such premium rate as is legally required or, if there is no legally
prescribed premium rate, at a rate at least equal to the regular hourly
compensation rate. Males and females will receive equal pay for equal work.
Freedom of Association    We respect the rights of employees to freely join or
not join any employee organization or to collectively bargain. We expect our
vendors to recognize and respect this right, as applicable laws permit. Bribery
   Bribery of any kind is strictly forbidden. Workplace Environment    Vendors
will provide employees with a safe, clean and healthy work environment compliant
with local laws and regulations whether enforced by the local authorities or
not. We require that such workplace include access to medical treatment,
adequate first aid supplies, clearly marked and accessible fire exits and safety
equipment, adequate lighting and ventilation, comfortable workstations, clean
restrooms and adequate living quarters, where applicable. Vendor is never to
utilize mental or physical disciplinary practices or harassment of any kind.
Environmental and Community Concerns    We are sensitive and committed to the
quality of the environment when affected by our practices. We will only use
those vendors who share this commitment in practice. Import and Export
Regulation Requirements    Vendors shall comply with all applicable local import
and export regulations. Kid Brands, Inc. prohibits any activities that violate
United States Customs Laws, International Treaties or foreign laws, including,
but not limited to, false declarations of country of origin, counterfeit visas,
illegal transshipment, any actions to evade duties or other false
representations. Confidentiality and Trademark    Our vendors must agree to
treat with strict confidentiality all information provided to it by Kid Brands,
Inc., pertaining, but not limited to, products, designs, pricing, forms,
processes, communications and customer information. Vendor will not disclose
such information without our prior written consent nor will it reproduce items
or sell items bearing any Kid Brands, Inc. trademark or other identifying mark
without our prior written consent.

 

Page 2 of 6

Vendor Code of Conduct

February 2013



--------------------------------------------------------------------------------

Use of Subcontractors    No subcontractor and no alternate facility will be used
without the express written consent of the Business Unit President. Any
subcontractor used by a vendor must comply with the same requirements required
of the vendors themselves. The vendor will be responsible for ensuring such
compliance. Right of Inspection    We, or our third party designee, will conduct
unannounced on-site inspections of production facilities to ensure compliance
with all standards under this code. Publication and Documentation    The vendor
will ensure that all of their employees know and understand their rights. All
employees must receive pay slips explaining the method used to determine their
compensation and all lawful deductions. All vendors will take the appropriate
steps to ensure that the provisions of our vendor Code of Conduct are
communicated to employees in their local language. Failure to Comply   
Non-compliance with any item in this Vendor Code of Conduct may result in
charge-backs or other penalties, cancellation of all outstanding orders and/or
termination of our relationship.

 

Page 3 of 6

Vendor Code of Conduct

February 2013



--------------------------------------------------------------------------------

Definitions

Kid Brands, Inc. supplier base consists of any entity that supplies raw
materials, finished product or is involved in any phase of production for Kid
Brands, Inc. and has agreed to abide by this Vendor Code of Conduct

 

Agent/Broker:    Entity contracting vendors for Kid Brands, Inc. production,
does not usually conduct production Vendor:    Entity contracted to supply raw
materials, finished product or involved in any phase of production for Kid
Brands, Inc. and is directly responsible for the compliance of its own entities
and that of the subcontractors and/or suppliers with Kid Brands, Inc. Vendor
Code of Conduct and has agreed to abide by signing the vendor agreement included
in this policy Sister Company:    Facility that is an extension of the vendor’s
corporate structure, a subsidiary Subcontractor:    Third party contracted
directly by the vendor for the supply of raw materials, finished products or any
phase of production for Kid Brands, Inc., and which has agreed to comply with
the Kid Brands, Inc. Vendor Code of Conduct requirements through direct
agreement with the vendor Kid Brands, Inc.    Includes our Business Units owned
and licensed brands (Kids Line, CoCaLo, Sassy, Carter’s, Graco, Disney, LaJobi,
etc.)

 

Page 4 of 6

Vendor Code of Conduct

February 2013



--------------------------------------------------------------------------------

Vendor Responsibility

It is the vendor’s responsibility to meet the standards herein. Prospective new
vendors are required to:

 

  •   Complete and sign the Vendor Code of Conduct Agreement and forward it to
Kid Brands, Inc., as indicated on signature page

 

  •   Have an inspection performed by a Kid Brands, Inc. representative (Kid
Brands, Inc. to coordinate)

 

  •   Submit its audit corrective action response, if any, to Kid Brands, Inc.
by the date requested

Vendors will be charged for the cost of the audit once per year or more
frequently, should corrective action require repeat inspections.

The following chart describes the degrees of tolerance and steps to be taken in
cases where certain levels of non-compliance or violations are found during an
inspection of a vendor or third-party subcontractor facility:

 

Classification Levels of Compliance    Course of Action High Performance
(85-100)
Meet Expectations   

•     Continue/Improve current practice

 

•     Follow-up audit in twelve (12) months

Medium Performance (71-84)
Further Improvement Needed   

•     Corrective action is required

 

•     Follow-up audit performed within six (6) months

Low Performance (51-70)
Significant Action Required   

•     Immediate corrective action and response with supporting documentation to
the General Counsel and Business Unit President within thirty (30) days after
the audit

 

•     Follow-up audit within ninety (90) days

Very Low Performance (0-50)
Urgent Action Required   

•     Monitoring Agency will inform Kid Brands, Inc. immediately within 24 hours

 

•     Immediate corrective action required by the vendor, within 48 hours and
written response within 7 days of the audit

 

•     Follow up audit within twenty (20) days or as reasonable — determined by
the General Counsel

 

•     Immediate termination of the business relationship may result

 

Page 5 of 6

Vendor Code of Conduct

February 2013



--------------------------------------------------------------------------------

Vendor Code of Conduct Agreement

The vendor hereby accepts the principles and terms of this Vendor Code of
Conduct and agrees that vendor’s business relationship with Kid Brands, Inc. is
based upon vendor being in full compliance with this Vendor Code of Conduct.
Vendor understands that failure to abide by any of the terms and conditions
stated herein may result in the immediate cancellation by Kid Brands, Inc. of
all outstanding and future orders with vendor without any payment therefor, and
termination of all business relationships with vendor. Vendor further
understands that vendor will be responsible for all audit fees.

 

Vendor ID:   Vendor Name:   Address:     Telephone:   Fax:   Email:

Vendor Consent

 

¨ We confirm receipt of this Kid Brands, Inc. Vendor Code of Conduct. We
understand and agree to the terms and conditions set in this agreement.

 

 

Signature

  Date  

 

 

Name of Vendor’s Principal Officer/ Owner/ Responsible Person (Typed)

 

 

Title (Typed)

Return signed form to General Counsel and Business Unit President

 

Page 6 of 6

Vendor Code of Conduct

February 2013